                  Case 2:19-cv-00318-JLR Document 1 Filed 03/04/19 Page 1 of 49



 1

 2

 3

 4

 5

 6

 7
                              UNITED STATES DISTRICT COURT
 8                      WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 9   LINDA SHORT and OLIVIA PARKER, on
10   behalf of themselves and all others similarly
     situated,                                             No. 2:19-cv-318
11
                                         Plaintiffs,
12                                                         COMPLAINT—CLASS ACTION
             v.
13                                                         JURY DEMAND
     HYUNDAI MOTOR AMERICA, INC.,
14   HYUNDAI MOTOR COMPANY, KIA
15   MOTORS AMERICA, INC., and KIA
     MOTORS CORPORATION,
16
                                       Defendants.
17

18

19
20

21

22

23

24

25

26
27

28

30    No. 2:19-cv-318                                  i                 COMPLAINT—CLASS ACTION
31
                 Case 2:19-cv-00318-JLR Document 1 Filed 03/04/19 Page 2 of 49



 1                                                    TABLE OF CONTENTS
 2   I.     INTRODUCTION ............................................................................................................ 1

 3   II.    PARTIES .......................................................................................................................... 4

 4          A.          Defendants ............................................................................................................ 4
 5          B.          Plaintiffs ................................................................................................................ 5
 6   III.   JURISDICTION AND VENUE ....................................................................................... 6
 7
     IV.    FACTUAL ALLEGATIONS COMMON TO ALL CLAIMS ......................................... 7
 8
                        1.         2012-2016 Kia Soul catalytic converters overheat, resulting in
 9                                 catastrophic engine damage and fires. ...................................................... 7

10                      2.         2011-2013 Hyundai Tucson and 2011-2012 Kia Sportage oil pans
                                   were improperly sealed during manufacturing, leading to
11                                 spontaneous and catastrophic engine stalls and fires. ............................. 11
12                      3.         Hyundai and Kia Have a Pattern of Defects That Can Result In
13                                 Engine Failure and Fires. ........................................................................ 15

14                      4.         Defendants’ Actions Have Caused Class Members Significant
                                   Harm. ...................................................................................................... 19
15
     V.     CLASS ACTION ALLEGATIONS ............................................................................... 20
16
            A.          Class Definitions ................................................................................................. 20
17
            B.          Class Certification Requirements ....................................................................... 22
18
     VI.    EQUITABLE TOLLING ................................................................................................ 26
19
20          A.          Discovery Rule.................................................................................................... 26

21          B.          Fraudulent Concealment ..................................................................................... 26

22          C.          Estoppel............................................................................................................... 27

23   VII.   CLAIMS FOR RELIEF .................................................................................................. 27
24          COUNT I FRAUD BY CONCEALMENT (Common Law) ........................................ 28
25          COUNT II IMPLIED AND WRITTEN WARRANTY Magnuson-Moss
26              Warranty Act (15 U.S.C. §§ 2301 et seq.) .......................................................... 30

27          COUNT III VIOLATIONS OF THE CALIFORNIA UNFAIR COMPETITION
                LAW (Cal. Bus. & Prof. Code § 17200, et seq.) ................................................ 31
28

30    No. 2:19-cv-318                                                          ii                            COMPLAINT—CLASS ACTION
31
                Case 2:19-cv-00318-JLR Document 1 Filed 03/04/19 Page 3 of 49



 1           COUNT IV VIOLATIONS OF THE CALIFORNIA FALSE ADVERTISING
                 LAW (Cal. Bus. & Prof. Code § 17500, et seq.) ................................................ 32
 2
             COUNT V VIOLATIONS OF THE CONSUMER LEGAL REMEDIES ACT
 3
                 (Cal. Civ. Code § 1750 et seq.) ........................................................................... 34
 4
             COUNT VI VIOLATIONS OF THE SONG-BEVERLY CONSUMER
 5               WARRANTY ACT FOR BREACH OF IMPLIED WARRANTIES (Cal.
                 Civ. Code §§ 1791.1 & 1792) ............................................................................. 37
 6
             COUNT VII VIOLATIONS OF THE WASHINGTON CONSUMER
 7               PROTECTION ACT (Wash. Rev. Code Ann. §§ 19.86.010, et seq.) ................ 39
 8           COUNT VIII BREACH OF THE IMPLIED WARRANTY OF
 9               MERCHANTABILITY (Wash. Rev. Code Ann. §§ 62A.2-314 and
                 62A.2A-212) ....................................................................................................... 41
10
             COUNT IX WASHINGTON “LEMON LAW” (Wash. Rev. Code Ann. §
11               19.118.005, et seq.) ............................................................................................. 42
12   VIII.   PRAYER FOR RELIEF ................................................................................................. 44
13   IX.     DEMAND FOR JURY TRIAL ...................................................................................... 45
14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

30    No. 2:19-cv-318                                                   iii                        COMPLAINT—CLASS ACTION
31
                  Case 2:19-cv-00318-JLR Document 1 Filed 03/04/19 Page 4 of 49



 1           Plaintiffs bring this action on behalf of themselves and all others similarly situated,
 2   against the Defendants collectively referred to as “Hyundai”—Hyundai Motor America, Inc., and
 3
     Hyundai Motor Company—and the Defendants collectively referred to as “Kia”—Kia Motors
 4
     America, Inc., and Kia Motors Corporation. Hyundai owns a controlling interest in Kia and
 5
     directs its operations. Plaintiffs allege the following based upon information and belief, the
 6

 7   investigation of counsel, and personal knowledge as the factual allegations pertaining to

 8   themselves.

 9                                       I.      INTRODUCTION
10           1.      This case arises out of Hyundai’s and Kia’s failure to disclose or remedy several
11
     serious defects of design and manufacturing that can cause the engines of certain vehicles
12
     equipped with gasoline direct-injection (“GDI”) engines to suddenly stall while at speed or to
13
     burst into flames.
14
             2.      These vehicles include the 2011-2013 Hyundai Tucson, the 2012-2016 Kia Soul,
15

16   and the 2011-2012 Kia Sportage.

17           3.      Hyundai and Kia knew or should have known about these defects before these
18   vehicles went on sale, and it failed to correct these dangerous defects or disclose them to their
19
     customers. Moreover, once the vehicles were on the road, Hyundai and Kia failed to recall and
20
     repair these defective vehicles for years, leading to hundreds or thousands of engine failures,
21
     sudden stalls, and fires.
22

23           4.      Only recently—after years of concealing serious safety defects—have Hyundai

24   and Kia begun to recall these vehicles, but as described more fully below, such a recall will be

25   inadequate to remedy the problem or to compensate the customers who bore the risk that their
26   cars might suddenly stall while driving or, worse, burst into flames.

     COMPLAINT—CLASS ACTION                                               KELLER ROHRBACK L.L.P.
     (Case No. 2:19-cv-318) - 1                                               1201 Third Avenue, Suite 3200
                                                                                 Seattle, W A 98101 -3052
                                                                              TELEPHONE: (206) 623-1900
                                                                               FACSIMILE: (206) 623-3384
                 Case 2:19-cv-00318-JLR Document 1 Filed 03/04/19 Page 5 of 49



 1          5.      In the past, Hyundai and Kia have recalled numerous vehicles with GDI engines
 2   to repair defects that could lead to engine fires, but fires have recurred despite the recalls, and
 3
     Hyundai and Kia are recalling many of those vehicles yet again for the same problems.
 4
     Consumers have every reason to suspect that a recall at this late date will not be an adequate
 5
     solution to the defect. These consumers also have every reason to suspect that now that the
 6

 7   problem has become known and publicized, the resale values of their vehicles has likely

 8   plummeted. These consumers did not get the vehicles they bargained for at the time of purchase,

 9   have gone years without an adequate repair, may have suffered diminished resale value, and
10   cannot now be made whole merely be recalling and repairing the vehicles.
11
            6.      According to the National Highway Traffic Safety Administration (NHTSA),
12
     Hyundai is recalling 120,000 SUVs, and Kia is recalling 505,652 vehicles, each of which suffers
13
     from a serious defect. The affected vehicles (“Class Vehicles”) are as follows:
14

15    Model Year                Model                    Number

16    2012-2016                 Kia Soul                 378,967

17    2011-2013                 Hyundai Tucson           120,000+
18
      2011-2012                 Kia Sportage             32,296
19
            7.      Over 375,000 2012-2016 model year Kia Soul vehicles are being recalled due to a
20
     design defect wherein the catalytic converter can overheat and become damaged, resulting in
21

22   abnormal combustion in the engine, damage to the pistons and resulting connecting rod failure.

23   These catastrophic failures can result in sudden stalls during normal driving and engine fires.

24   Kia’s proposed recall and repair involves changing the catalytic converter software to a
25
     reprogrammed version used on 2017 and up vehicles, meaning that Kia has known about—but
26
     concealed and failed to remedy—this defect since at least 2016. Moreover, due to the rigorous
     COMPLAINT—CLASS ACTION                                               KELLER ROHRBACK L.L.P.
     (Case No. 2:19-cv-318) - 2                                               1201 Third Avenue, Suite 3200
                                                                                 Seattle, W A 98101 -3052
                                                                              TELEPHONE: (206) 623-1900
                                                                               FACSIMILE: (206) 623-3384
                  Case 2:19-cv-00318-JLR Document 1 Filed 03/04/19 Page 6 of 49



 1   regulatory certification process for emissions components, it is unlikely that this repair could
 2   actually be effectuated without the involvement, consent, and testing of environmental
 3
     regulators.
 4
             8.      Over 120,000 2011-2013 model year Hyundai Tucson SUVs are being recalled
 5
     due to a manufacturing defect wherein, due to improper sealing during engine production, oil
 6

 7   leaks can lead to engine damage, sudden stalls during normal operation, and/or engine fires.

 8   Hyundai professes not to know—almost nine years after the first of these vehicles entered

 9   production—the cause of this defect and has not yet proposed a solution despite agreeing to
10   recall the vehicles.
11
             9.      Over 32,000 Kia Sportage vehicles from the 2011 to 2012 model years are being
12
     recalled due to a manufacturing defect wherein the oil pan was not properly sealed during engine
13
     production. As a result, an oil leak can develop and lead to engine damage, sudden stalls during
14

15   normal operation, and/or engine fires.

16           10.     Hyundai and Kia alike concealed these defects for years, despite hundreds of

17   consumer complaints of spontaneous catastrophic engine failures, stalls, and fires. The recalls
18
     now being conducted were forced by a NHTSA investigation that grew in part out of concern
19
     over the timeliness and scope of Hyundai’s prior recalls for defects that could lead to engine fires
20
     in vehicles equipped with similar engines. Congress eventually summoned Kia and Hyundai
21
     executives to appear and testify about these defects, but these executives refused to appear.
22

23           11.     Because of the inherent engine defects and Defendants’ concealment of the same,

24   Plaintiffs and other owners and lessees of the Class Vehicles unknowingly assumed the risk of
25   catastrophic engine failures and fires—and concomitant risk of injury or death—resulting from
26
     defects that Hyundai and Kia knew or should have known about before the vehicles were ever

     COMPLAINT—CLASS ACTION                                              KELLER ROHRBACK L.L.P.
     (Case No. 2:19-cv-318) - 3                                              1201 Third Avenue, Suite 3200
                                                                                Seattle, W A 98101 -3052
                                                                            TELEPHONE: (206) 623-1900
                                                                             FACSIMILE: (206) 623-3384
                Case 2:19-cv-00318-JLR Document 1 Filed 03/04/19 Page 7 of 49



 1   sol; learned of or should have learned of from the hundreds or thousands of engine failures, fires,
 2   and complaints from consumers that followed; and concealed and failed to remedy for years.
 3
              12.   As a result of Defendants’ conduct, Plaintiffs and other owners and lessees of the
 4
     Class Vehicles overpaid at the time of purchase or lease for vehicles that were actually defective,
 5
     have or will suffer the costs associated with extensive repairs, have owned and leased vehicles
 6

 7   that were less valuable than those for which they bargained, and have seen their vehicles likely

 8   lose market value. Defendants still have not provided to Plaintiffs the vehicles bargained for, and

 9   even a future repair would not restore purchasers and lessees to the benefits of ownership for
10   which they bargained and that they would have received but for the defect.
11
                                              II.    PARTIES
12
     A.       Defendants
13
              13.   Defendant Hyundai Motor America, Inc., (HMA) is a manufacturer and
14
     distributor of new motor vehicles under the Hyundai brand and is incorporated and
15

16   headquartered in the state of California. Its principal place of business is located at 10550 Talbert

17   Avenue, Fountain Valley, California. Hyundai Motor America distributes, markets, leases,

18   warrants, and oversees regulatory compliance and warranty servicing of Hyundai brand vehicles
19
     through a network of over 800 dealers throughout the United States from its headquarters in
20
     California. Hyundai Motor America also creates and distributes the warranties and other written
21
     materials that accompany the sale and lease of Hyundai-branded vehicles throughout the United
22
     States, and makes decisions concerning warranty coverage of customer vehicles when problems
23

24   arise.

25            14.   Defendant Hyundai Motor Company (HMC) is a multinational auto
26   manufacturer with its headquarters in Seoul, South Korea. Hyundai Motor Company controls and

     COMPLAINT—CLASS ACTION                                              KELLER ROHRBACK L.L.P.
     (Case No. 2:19-cv-318) - 4                                              1201 Third Avenue, Suite 3200
                                                                                Seattle, W A 98101 -3052
                                                                             TELEPHONE: (206) 623-1900
                                                                              FACSIMILE: (206) 623-3384
               Case 2:19-cv-00318-JLR Document 1 Filed 03/04/19 Page 8 of 49



 1   operates its subsidiaries in the Hyundai Motor Group, which includes Hyundai Motor America,
 2   Inc., as well as Kia Motors Corporation and Kia Motors America, Inc. Activities of the Hyundai
 3
     Motor Group include the design, manufacture, and testing of the engines and vehicles at issue in
 4
     this complaint. Revenue from the distribution and sale of Hyundai-branded vehicles in the
 5
     United States flows from Hyundai Motor America, Inc., to its corporate parent, Hyundai Motor
 6

 7   Company.

 8          15.     Defendant Kia Motors America, Inc., (KMA) is a manufacturer and distributor

 9   of new motor vehicles under the Kia brand and is incorporated and headquartered in the state of
10   California. Its principal place of business is located at 111 Peters Canyon Road, Irvine,
11
     California. Kia Motors America, Inc., markets, leases, warrants, and oversees regulatory
12
     compliance and warranty servicing of Kia brand vehicles through a network of over 700 dealers
13
     throughout the United States from its headquarters in California. KMA also creates and
14

15   distributes the warranties and other written materials that accompany the sale and lease of Kia-

16   branded vehicles throughout the United States, and makes decisions concerning warranty

17   coverage of customer vehicles when problems arise.
18
            16.     Defendant Kia Motors Corporation (KMC) is a multinational auto manufacturer
19
     with its headquarters in Seoul, South Korea. It is the corporate parent of Kia Motors America,
20
     Inc., and is a part of the Hyundai Motor Group. Defendant Hyundai Motor Company holds a
21
     controlling stake in Kia Motors Corporation. Revenue from the distribution and sale of Kia-
22

23   branded vehicles in the United States flows from KMA to its corporate parent, KMC.

24   B.     Plaintiffs
25          17.     Plaintiff Linda Short is a citizen of Washington state who resides in Redmond.
26   She leased a new 2013 Hyundai Tucson on or about March 30, 2013, and then purchased the

     COMPLAINT—CLASS ACTION                                             KELLER ROHRBACK L.L.P.
     (Case No. 2:19-cv-318) - 5                                             1201 Third Avenue, Suite 3200
                                                                               Seattle, W A 98101 -3052
                                                                            TELEPHONE: (206) 623-1900
                                                                             FACSIMILE: (206) 623-3384
               Case 2:19-cv-00318-JLR Document 1 Filed 03/04/19 Page 9 of 49



 1   vehicle at the end of the lease, at which time the vehicle was still covered by the manufacturer’s
 2   warranty. Had the defect and risk of fire or stalling been known at the time of lease and purchase,
 3
     Plaintiff would not have leased or purchased the vehicle or would have paid considerably less for
 4
     it. Plaintiff regularly services the vehicle but is now concerned about driving it due to the
 5
     dangers resulting from the defect and believes that its market value has been diminished as a
 6

 7   result of the defect.

 8           18.     Plaintiff Olivia Parker is a citizen of California who resides in Joshua Tree. In

 9   September 2018 she purchased a used 2014 Kia Soul for approximately $15,000. Had the defect
10   and risk of fire or stalling been known at the time of purchase, Plaintiff would not have
11
     purchased the vehicle or would have paid considerably less for it. Plaintiff has serviced the
12
     vehicle regularly but is now concerned about driving it due to the dangers resulting from the
13
     defect and believes that its market value has been diminished as a result of the defect.
14

15                                III.    JURISDICTION AND VENUE

16           19.     This Court has subject matter jurisdiction under the Class Action Fairness Act of

17   2005 (“CAFA”), 28 U.S.C. §§ 1332(d), because the putative class numbers more than 100, the
18   aggregate amount in controversy exceeds $5,000,000 excluding costs and interest, and at least
19
     one plaintiff and one defendant are citizens of different states. This Court has supplemental
20
     jurisdiction over the state law claims alleged herein pursuant to 28 U.S.C. § 1367.
21
             20.     Venue is proper in this district pursuant to 28 U.S.C. § 1391 because a substantial
22

23   part of the events or omissions giving rise to Plaintiffs’ claims occurred in this district.

24   Defendants have marketed, advertised, and sold the affected vehicles, including Plaintiff Short’s

25   vehicle, and otherwise conducted extensive business, within this District.
26

     COMPLAINT—CLASS ACTION                                                KELLER ROHRBACK L.L.P.
     (Case No. 2:19-cv-318) - 6                                                1201 Third Avenue, Suite 3200
                                                                                  Seattle, W A 98101 -3052
                                                                              TELEPHONE: (206) 623-1900
                                                                               FACSIMILE: (206) 623-3384
               Case 2:19-cv-00318-JLR Document 1 Filed 03/04/19 Page 10 of 49



 1                 IV.      FACTUAL ALLEGATIONS COMMON TO ALL CLAIMS
 2           21.      Hyundai Motors Company, Hyundai Motor America, Kia Motors Corporation,
 3   and Kia Motors America Inc. manufactured and sold defective engines and then concealed the
 4
     true nature of the engines and vehicles from consumers for years—consumers who were driving
 5
     vehicles that could burst into flames or suffer catastrophic engine failures at any moment.
 6
             1.       2012-2016 Kia Soul catalytic converters overheat, resulting in catastrophic
 7
                      engine damage and fires.
 8
             22.      In February 2019, Kia Motors America, Inc. (KMA) issued a recall for 378,967
 9
     Soul vehicles from the 2012 to 2016 model years, all of which have 1.6-liter direct injection
10
     gasoline engines. In these engines the catalytic converter, which reduces pollutants in exhaust
11

12   emissions, is susceptible to overheating due to—according to Kia—a programming error. When

13   the catalytic converter overheats, abnormal combustion in the engine can result. This can damage

14   the pistons’ connecting rods, potentially fracturing the engine block and causing an oil leak.
15   Connecting rod failure, damaged pistons, and a cracked engine block can all cause sudden and
16
     catastrophic engine failure during normal driving, and the resulting leakage of oil onto hot
17
     engine parts can result in engine fires.1
18
             23.      On November 16, 2018, KMA and Kia Motors Corporation (KMC), (collectively
19

20   Kia) submitted a response to Defect Petition (DP18-003) for the Kia Soul vehicle and did not

21   identify or report any potential defect trends. Between November 16 and December 5, 2018,

22   KMC analyzed Soul engine claim data and identified a relationship between catalytic converter
23
     damage and engine fires. Upon KMC’s request, KMA collected data throughout December for
24
     an evaluation of defect trends in suspect vehicles. Between January 7 and February 20, 2019,
25

26
     1
      Letter to Mr. J.S. Park: Overheated Catalytic Converter May Damage Engine for NHTSA Recall No. 19V120000
       (Feb. 27, 2019), https://static.nhtsa.gov/odi/rcl/2019/RCAK-19V120-4114.pdf (last visited Mar. 1, 2019).
     COMPLAINT—CLASS ACTION                                                      KELLER ROHRBACK L.L.P.
     (Case No. 2:19-cv-318) - 7                                                       1201 Third Avenue, Suite 3200
                                                                                         Seattle, W A 98101 -3052
                                                                                    TELEPHONE: (206) 623-1900
                                                                                     FACSIMILE: (206) 623-3384
                Case 2:19-cv-00318-JLR Document 1 Filed 03/04/19 Page 11 of 49



 1   KMC engineers traveled to the United States to inspect 120 collected, potentially hazardous
 2   parts. They identified the defect and confirmed the risk of sudden engine stalls and fires. More
 3
     than three months after Kia’s investigation began, KMC decided to conduct a safety recall due to
 4
     potential risk of fire on February 21, 2019.2
 5
             24.      This investigation and recall is too little, too late. Kia was aware of the dangers of
 6

 7   an overheating catalytic converter in these engines since 2016. The Safety Recall Report for the

 8   February 21, 2019 recall discloses that “[t]he [Electronic Control Unit] ECU logic for the

 9   Catalytic Overheating Protection (COP) was changed and improved to prevent overheating of the
10   catalytic converter on July 27, 2016, beginning with the start of the 2017 MY Soul production.
11
     However, the 2016 MY Soul production ended on August 11, 2016 with the previous COP ECU
12
     logic.”3
13
             25.      Before vehicles are certified and offered for sale in the United States, they are
14

15   supposed to undergo rigorous durability testing in order to identify defects such as these.

16   Defendants are required to do this testing for each vehicle model and model year to be sold in the

17   United States. Kia’s website, press releases, and marketing materials describe “rigorous” testing
18
     of both normal and extraordinary driving conditions, over long hours and thousands of miles and
19
     in extreme weather and geography, to ensure the durability of Kia vehicles. Kia’s website touts
20
     its testing: “We put our engines through rigorous testing in the highest, hottest, and coldest
21
     places that a car can possibly be before we put them in our cars.”4
22

23

24
     2
       2012-2016 MY Soul Engine Control Unit (ECU) Logic Chronology for NHTSA Recall No. 19V120000 (Feb. 22,
25
       2019), https://static.nhtsa.gov/odi/rcl/2019/RMISC-19V120-6176.pdf (last visited Mar. 1, 2019).
     3
26     Part 573 Safety Recall Report for NHTSA Recall No. 19V120000 (Feb. 22, 2019),
       https://static.nhtsa.gov/odi/rcl/2019/RCLRPT-19V120-1711.PDF (last visited Mar. 1, 2019).
     4
       http://www.kia.com/worldwide/experience_kia/rnd/performance.do (last visited Mar. 4, 2019).
     COMPLAINT—CLASS ACTION                                                       KELLER ROHRBACK L.L.P.
     (Case No. 2:19-cv-318) - 8                                                        1201 Third Avenue, Suite 3200
                                                                                          Seattle, W A 98101 -3052
                                                                                     TELEPHONE: (206) 623-1900
                                                                                      FACSIMILE: (206) 623-3384
               Case 2:19-cv-00318-JLR Document 1 Filed 03/04/19 Page 12 of 49



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14
             26.      Kia’s website goes on to describe several specific durability tests it conducts,
15

16   under the motto “We ruin our cars in various ways, identify causes and find solutions to them to

17   make our cars endure over a long time without fault.”5 These tests include: 1. “item durability

18   tests” of individual parts, 2. “module durability tests” of entire assembled components, 3. a
19   “Belgian road test” of driving over rough cobbles to test noise, vibration, and harshness, 4. a
20
     “high speed test,” 5. a “corrosion test,” 6. a “P/T test” of engine performance and temperature,
21
     and 7. whole-vehicle safety/crash testing. It further describes testing for extreme weather
22
     conditions as well as durability testing conducted on numerous test facilities around the world.
23

24

25

26
     5
       http://www.kia.com/worldwide/experience_kia/rnd/performance.do (last visited March 4, 2019).
     COMPLAINT—CLASS ACTION                                                      KELLER ROHRBACK L.L.P.
     (Case No. 2:19-cv-318) - 9                                                      1201 Third Avenue, Suite 3200
                                                                                        Seattle, W A 98101 -3052
                                                                                      TELEPHONE: (206) 623-1900
                                                                                       FACSIMILE: (206) 623-3384
                 Case 2:19-cv-00318-JLR Document 1 Filed 03/04/19 Page 13 of 49



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13           27.     Kia therefore knew or should have known about these defects before each
14
     affected model year ever went to market as a result of its durability testing. But Kia definitely
15
     knew about the problem and had a fix for it by mid-2016 at the latest, and introduced new
16
     programming that (presumably) remedied the problem for 2017 model year Soul vehicles. Kia’s
17
     proposed recall repair is to simply reprogram 2012-2016 model year Souls with the newer
18

19   programming, which illustrates that between 2016 and 2019, if not beginning before the 2012

20   model year went on the market, Kia actively concealed its knowledge of this dangerous defect
21   from consumers and safety regulators alike despite hundreds of reports of catastrophic engine
22
     failures.
23
             28.     Numerous owners and lessees of 2012-2016 Soul vehicles have submitted
24
     complaints about catastrophic engine failures and fires to the National Highway Traffic Safety
25

26   Administration. Some examples appear below.


     COMPLAINT—CLASS ACTION                                              KELLER ROHRBACK L.L.P.
     (Case No. 2:19-cv-318) - 10                                             1201 Third Avenue, Suite 3200
                                                                                Seattle, W A 98101 -3052
                                                                             TELEPHONE: (206) 623-1900
                                                                              FACSIMILE: (206) 623-3384
              Case 2:19-cv-00318-JLR Document 1 Filed 03/04/19 Page 14 of 49



 1      2012 Kia Soul – NHTSA ID Number: 11128688
 2      VEHICLE HAS 96000 MILES. WHILE DRIVING ON HIGHWAY BEGAN TO HEAR
        RATTLING AND PINGING. ATTEMPTED TO MAKE IT TO REST AREA TO PULL
 3
        OVER AND INSPECT. HEARD LOUD BANG AND ENGINE STALLED. COASTED
 4      INTO REST AREA. INSPECTION REVEALED OIL LEAKING FROM HOLE BLOWN
        IN LOWER ENGINE BLOCK.
 5
        2014 Kia Soul – NHTSA ID Number: 11173144
 6

 7      WHILE DRIVING ON THE HIGHWAY, THE DASH BOARD STARTED TURN OFF
        AND ON THE CAR BEGAN TO LOSE POWER. I PULLED OFF TO THE SIDE AND
 8      THE LIGHTS ON THE DASH CAME ON AND THE CAR SHUT DOWN
        COMPLETELY.WITHIN A FEW MINUTES SMOKE STARTED COMING FROM THE
 9      HOOD OF THE CAR FOLLOWED BY A SMALL FIRE. I GOT OUT OF THE CAR AND
        THE FIRE GREW AND COMPLETLY BURNED THE CAR.
10

11      2016 Kia Soul – NHTSA ID Number: 11180538

12      AFTER A SHORT DRIVE, I PARKED MY 2016 KIA SOUL IN THE GARAGE AND 15
        MINUTES LATER I HEARD A NOISE IN THE GARAGE. MY HUSBAND OPENED
13      THE DOOR TO THE GARAGE AND FOUND FLAMES COMING FROM THE
        STATIONARY KIA. THE ENTIRE GARAGE CAUGHT FIRE AND INCLUDED MY
14      OTHER CAR WHICH WAS AN INFINITI G35. THE PRIMARY FLAMES WERE
15      COMING OUT OF THE HOOD/FRONT RIGHT FENDER SEAM WITH MINOR
        FLAMES UNDERNEATH THE KIA. WE KNOW THAT THE FIRE STARTED IN THE
16      PASSENGER SIDE OF THE ENGINE COMPARTMENT OF THE KIA SOUL. THE
        VEHICLE WAS LESS THAN ONE YEAR OLD, HAD APPROXIMATELY 6000 MILES,
17      AND HAD ONLY BEEN SERVICED ONCE AT THE HENDERSON KIA DEALERSHIP
        FOR AN OIL CHANGE. … WE HAD TO MOVE OUT OF OUR HOME FOR FIVE
18
        MONTHS WHILE THE HOUSE WAS BEING REPAIRED. THERE WAS OVER
19      $142,000 DAMAGE TO OUR HOME AND PERSONAL PROPERTY.

20          2.      2011-2013 Hyundai Tucson and 2011-2012 Kia Sportage oil pans were
                    improperly sealed during manufacturing, leading to spontaneous and
21                  catastrophic engine stalls and fires.
22          29.     Manufacturing defects leading to oil pan leaks in the 2011-2013 Hyundai Tucson
23
     and 2011-2012 Kia Sportage have caused serious risk of harm in the form of spontaneous engine
24
     stalling and engine fire.
25
            30.     Alongside the Kia Soul recall described above, Hyundai issued a recall of 120,000
26
     Tucson SUVs from the 2011 to 2013 model years due to potential engine pan oil leaks caused by
     COMPLAINT—CLASS ACTION                                           KELLER ROHRBACK L.L.P.
     (Case No. 2:19-cv-318) - 11                                         1201 Third Avenue, Suite 3200
                                                                            Seattle, W A 98101 -3052
                                                                         TELEPHONE: (206) 623-1900
                                                                          FACSIMILE: (206) 623-3384
               Case 2:19-cv-00318-JLR Document 1 Filed 03/04/19 Page 15 of 49



 1   insufficient sealing between the oil pan and the engine block.6 If unaddressed, the engine oil pan
 2   leakage may cause engine damage that leads to increased risk of fire or a stalled engine at high
 3
     speeds. These engines were also manufactured at the Ulsan plant and sold to unsuspecting
 4
     consumers.
 5
              31.     Two Hyundai Tucson Safety Recall Reports were submitted on February 5, 2019
 6

 7   and February 15, 2019. Both reports identified that vehicles produced from March 1, 2010, to

 8   December 31, 2012, needed to be recalled for safety purposes, but the later Safety Recall Report

 9   specified that potentially hazardous Tucson vehicles were equipped with 2.4L engines
10   manufactured at the Ulsan plant—the same engines identified in the Kia 2011-2012 Sportage
11
     recall. More telling, this is also the same engine involved in 2015 and 2017 recalls of other
12
     vehicles for engine fire defects, some of which were recalled yet again in 2019 because the fires
13
     could recur even after recall repairs were conducted. Based on information NHTSA received
14

15   from HMC, the recall of Tucson vehicles was required to minimize exposure to risk of stalling or

16   fire.7

17            32.     Despite the fact that this dangerous defect persists in vehicles manufactured as
18
     long ago as 2010, and despite several failed recalls of other models equipped with the same
19
     engine over the past several years, as of March 2019 Hyundai still has not identified the cause of
20
     the defect or proposed a repair for it, despite agreeing to recall the Tucson.
21
              33.     Once again numerous owners and lessees of 2011-2013 Hyundai Tucson SUVs
22

23   complained to NHTSA. Some examples follow:

24

25   6
       Part 573 Safety Recall Report for NHTSA Recall No. 19V063000 (Feb. 15, 2019),
26     https://static.nhtsa.gov/odi/rcl/2019/RCLRPT-19V063-6813.PDF (last visited Mar. 2, 2019).
     7
       Part 573 Safety Recall Report for NHTSA Recall No. 19V063000 (Feb. 5, 2019),
       https://static.nhtsa.gov/odi/rcl/2019/RCLRPT-19V063-6690.PDF (last visited Mar. 2, 2019); Id.
     COMPLAINT—CLASS ACTION                                                      KELLER ROHRBACK L.L.P.
     (Case No. 2:19-cv-318) - 12                                                    1201 Third Avenue, Suite 3200
                                                                                        Seattle, W A 98101 -3052
                                                                                     TELEPHONE: (206) 623-1900
                                                                                      FACSIMILE: (206) 623-3384
                Case 2:19-cv-00318-JLR Document 1 Filed 03/04/19 Page 16 of 49



 1       2012 Hyundai Tucson NHTSA ID Number: 11103584
 2       CATASTROPHIC ENGINE FAILURE ON A 2012 TUCSON WITH ONLY 80K MILES.
         THE VEHICLE WAS REGULARLY SERVICED. HEARD A FAINT TICKING COMING
 3
         FROM THE ENGINE WHILE DRIVING, AND LATER THAT DAY, THE ENGINE
 4       BLEW. APPARENTLY THE THETA 2 ENGINE THE VEHICLE USES IS KNOWN FOR
         FAILURE, BUT THE HYUNDAI DEALERSHIP I TOOK THE VEHICLE TO CLAIMED
 5       ONLY ABOUT 2% OF THESE CARS WERE AFFECTED, AND I WAS JUST
         "UNLUCKY". NO WARNING LIGHTS, NOTHING. WAS ON THE INTERSTATE
 6       DURING RUSH HOUR AT THE TIME OF THE INCIDENT, AND WAS ALMOST HIT
 7       BY MULTIPLE VEHICLES BECAUSE OF THIS.

 8       2013 Hyundai Tucson NHTSA ID Number: 11119738

 9       ON JUNE 17, 2018 MY ENGINE BLEW ON MY 2013 TUCSON, LESS THAN 75000
         MILES. WE WERE TRAVELING ON THE INTERSTATE AT SPEEDS OF 75 MILES
10       PER HOUR WHEN THE ENGINE BEGAN TO KNOCK THEN LOOSE SPEED.
11       TRAFFIC ALL AROUND US WAS TRAVELING AT 75-80 MILES PER HOUR, VERY
         SCARY AS WE WERE GOING 10-15 MILES PER HOUR WHEN WE MANAGED TO
12       PULL OFF ON AN EXIT AND THE ENGINE SIMPLY DIED AND NEVER WOULD
         RESTART. WE HAD TO PUSH IT THROUGH A BUSY INTERSECTION TO A GAS
13       STATION. WE HAD IT TOWED TO THE LOCAL HYUNDAI DEALER WHERE IT
         STILL SITS 2 MONTHS LATER WAITING ON AN ENGINE TO BE DELIVERED.
14

15           34.      Kia Motors America, Inc. (KMA) issued a recall of approximately 32,296

16   Sportage vehicles from the 2011 and 2012 model years due to potential oil pan leaks. The

17   affected vehicles are equipped with 2.4L engines supplied by Hyundai Motor Company (HMC)
18
     Ulsan plant.8
19
             35.      During vehicle assembly these oil pans may have received insufficient sealing,
20
     leading to low oil levels that can cause engine damage. A damaged engine can cause the engine
21
     to stall, increasing the risk of a crash. Furthermore, oil leaks increase the risk of fire.9
22

23

24

25   8
       Part 573 Safety Recall Report for NHTSA Recall No. 19V101000 (Feb. 15, 2019),
26     https://static.nhtsa.gov/odi/rcl/2019/RCLRPT-19V101-5937.PDF (last visited Mar 1, 2019).
     9
       Letter to Mr. J.S. Park, Engine Oil Leak May Cause Stall or Fire for NHTSA Recall No. 19V101000 (Feb. 27,
       2019), https://static.nhtsa.gov/odi/rcl/2019/RCAK-19V101-1869.pdf (last visited Mar 1, 2019).
     COMPLAINT—CLASS ACTION                                                       KELLER ROHRBACK L.L.P.
     (Case No. 2:19-cv-318) - 13                                                       1201 Third Avenue, Suite 3200
                                                                                          Seattle, W A 98101 -3052
                                                                                       TELEPHONE: (206) 623-1900
                                                                                        FACSIMILE: (206) 623-3384
                Case 2:19-cv-00318-JLR Document 1 Filed 03/04/19 Page 17 of 49



 1           36.      On January 29, 2019, Kia Motors Corporation (KMC) was notified by HMC’s
 2   Ulsan factory of a potential production issue related to the assembly of the oil pan seal that could
 3
     cause engine stalling or fire. Between then and February 7, 2019, KMC reviewed engine oil pan
 4
     replacement warranty claims that had been submitted due to reports of oil leakage. Only then did
 5
     KMC advise KMA to conduct a review of its respective data. From February 8 to February 12,
 6

 7   2019, KMA conducted review of warranty claim data before advising KMC to review results. By

 8   February 13, 2019, KMC had decided to conduct a recall of more than 30,000 Kia Sportage

 9   vehicles.10
10           37.      Despite the fact that this dangerous defect persists in vehicles manufactured as
11
     long ago as 2010, it took until 2019 for Kia to admit the defect existed, identify the cause of the
12
     problem, and commence a recall. This is, again, despite the fact that Kia has previously recalled
13
     several vehicles equipped with the same or similar engines, which suffered the same or similar
14

15   defects, over the past several years.

16           38.      As with the other defects described above, numerous owners and lessees of 2011-

17   2012 Kia Sportage vehicles have complained of sudden engine stalls and fires to NHTSA. Some
18
     examples follow.
19
          2011 Kia Sportage NHTSA ID Number: 11099905
20
          MY SON WAS DRIVING ON ROUTE 1 IN DELAWARE AT AROUND 60 MILES AN
21        HOUR. ROUTE 1 IS A 2 LANE HIGHWAY. THE CAR SHUT OFF WHILE HE WAS
          DRIVING AT THE ABOVE MENTIONED SPEED. AFTER SEVERAL ATTEMPTS TO
22
          START THE CAR WE HAD TO GET THE CAR TOWED TO MY MECHANIC. MY
23        MECHANIC DID A DIAGNOSTIC ON THE ENGINE AND TOLD ME THE ENGINE
          HAD LOCKED. HE SAID THE ENGINE WASN'T GETTING THE PROPER OIL FLOW
24        TO IT.
25

26   10
        2011-2012 MY Sportage Engine Oil Pan Leak Chronology for NHTSA Recall No. 19V101000
      (Feb. 15, 2019), https://static.nhtsa.gov/odi/rcl/2019/RMISC-19V101-5877.pdf (last visited Mar. 2, 2019).
     COMPLAINT—CLASS ACTION                                                      KELLER ROHRBACK L.L.P.
     (Case No. 2:19-cv-318) - 14                                                       1201 Third Avenue, Suite 3200
                                                                                          Seattle, W A 98101 -3052
                                                                                       TELEPHONE: (206) 623-1900
                                                                                        FACSIMILE: (206) 623-3384
                Case 2:19-cv-00318-JLR Document 1 Filed 03/04/19 Page 18 of 49



 1        2012 Kia Sportage NHTSA ID Number: 11170454
 2        MY DAUGHTER WAS DRIVING ON THE INTERSTATE AT ABOUT 70MPH WHEN
          ENGINE SEIZED. SHE WAS IN THE LEFT LANE BUT THANKFULLY MANAGED TO
 3
          GET INTO THE EMERGENCY LANE WITHOUT BEING HIT BY OTHER MOTORIST.
 4        VEHICLE ONLY HAD 68K MILES ON IT. KIA DOES NOT ACCEPT
          RESPONSIBILITY FOR THIS EVEN THOUGH IT COVERS OTHER SPORTAGES &
 5        OPTIMAS WITH THE SAME ENGINE FOR SAME EXACT PROBLEM. THANKFUL
          MY DAUGHTER DID NOT GET HURT BUT SHE WAS LEFT WITH A $5,500 BILL
 6        THAT WE HAD TO PAY TO FIX. KIA NEEDS TO EXPAND THE ENGINE RECALL
 7        TO ALL OF THE ENGINES AND NOW THEY ARE RECALLING SOME FOR A FIRE
          HAZARD. KIA NEEDS TO STEP UP BEFORE SOMEONE IS KILLED!
 8

 9           39.      For each of these defects, Hyundai and Kia durability testing before these vehicles
10   ever went on sale should have identified the issue. But the Defendants have also been on notice
11
     for years of the defects through NHTSA complaints and warranty claims, as well as prior recalls
12
     of vehicles equipped with the same or similar GDI engines, and have done nothing but conceal
13
     the defect until now. The proposed recalls now follow investigations prompted by Defendants’
14

15   failure to adequately remedy another set of defects that can cause engine fires.

16           3.       Hyundai and Kia Have a Pattern of Defects That Can Result In Engine
                      Failure and Fires.
17
             40.      Hyundai is familiar with engine defects and has a track record of failing to
18

19   adequately remedy them. The company issued a similar recall in September 2015 after

20   prompting by the NHTSA: Hyundai issued Recall No. 15V568000 for 470,000 MY 2011-2012

21   Hyundai Sonata vehicles manufactured at Hyundai Motor Manufacturing Alabama that were
22   equipped with 2.0 liter and 2.4 liter “Theta II” GDI engines due to reported stalling events and
23
     numerous engine-related warranty claims.11 At the time, Kia did not recall any vehicles, though
24
     some shared the same “Theta II” engines.
25

26   11
       Part 573 Safety Recall Report Chronology for NHTSA Recall No. 15V568000,
     (Sept. 10, 2015), https://static.nhtsa.gov/odi/rcl/2015/RCLRPT-15V568-9490.PDF (last visited Mar. 1, 2019), at 2.
     COMPLAINT—CLASS ACTION                                                      KELLER ROHRBACK L.L.P.
     (Case No. 2:19-cv-318) - 15                                                    1201 Third Avenue, Suite 3200
                                                                                       Seattle, W A 98101 -3052
                                                                                       TELEPHONE: (206) 623-1900
                                                                                        FACSIMILE: (206) 623-3384
                Case 2:19-cv-00318-JLR Document 1 Filed 03/04/19 Page 19 of 49



 1           41.      The defect and its consequences were described in NHTSA’s Safety Recall
 2   Report from September 2015 as follows:
 3
             Hyundai has determined that metal debris may have been generated from factory
 4           machining operations as part of the manufacturing of the engine crankshaft during the
             subject production period. As part of the machining processes, the engine crankshaft is
 5           cleaned to remove metallic debris. If the debris is not completely removed from the
             crankshaft’s oil passages, it can be forced into the connecting rod oiling passages
 6           restricting oil flow to the bearings. Since bearings are cooled by oil flow between the
 7           bearing and journal, a reduction in the flow of oil may raise bearing temperatures
             increasing the potential of premature bearing wear. A worn connecting rod bearing will
 8           produce a metallic, cyclic knocking noise from the engine which increases in frequency
             as the engine rpm increases. A worn connecting rod bearing may also result in
 9           illumination of the oil pressure lamp in the instrument cluster. If the vehicle continues to
             be driven with a worn connecting rod bearing, the bearing can fail, and the vehicle could
10           stall while in motion.12
11
             42.      Unfortunately, Hyundai did not recall nearly enough vehicles. In March 2017,
12
     Hyundai expanded its initial recall to 572,000 MY 2013-2014 Sonata and Santa Fe Sport
13
     vehicles with 2.0 liter and 2.4 liter GDI “Theta II” engines for the same manufacturing debris-
14

15   related issues, describing the defect as follows:

16           The subject engines may contain residual debris from factory machining operations,
             potentially restricting oil flow to the main bearings and leading to premature bearing
17           wear. A worn connecting rod bearing will produce a cyclic knocking noise from the
             engine and may also result in the illumination of the oil pressure lamp in the instrument
18
             panel. Over time, the bearing may fail and the vehicle could lose motive power while in
19           motion.13

20           43.       That same day, Kia recalled 618,000 MY 2011-2014 Optima, 2012-2014 Sorento

21   and 2011-2013 Sportage vehicles, all of which had the “Theta II” engine as well.14 Just like
22

23

24   12
        Id. at 1.
     13
25      Part 573 Safety Recall Report for NHTSA Recall No. 17V226000 (Mar. 31, 2017), available at
       https://static.nhtsa.gov/odi/rcl/2017/RCLRPT-17V226-4558.pdf (last visited Mar. 1, 2019), at 1.
     14
26      David Shepardson, Kia, Hyundai expand U.S. engine fire recalls by 534,000 vehicles, Reuters (Feb. 28, 2019),
       https://www.reuters.com/article/us-kia-motors-recall/kia-hyundai-expand-u-s-engine-fire-recalls-by-534000-
       vehicles-idUSKCN1QH2EB (last visited Mar. 1, 2019).
     COMPLAINT—CLASS ACTION                                                       KELLER ROHRBACK L.L.P.
     (Case No. 2:19-cv-318) - 16                                                      1201 Third Avenue, Suite 3200
                                                                                         Seattle, W A 98101 -3052
                                                                                      TELEPHONE: (206) 623-1900
                                                                                       FACSIMILE: (206) 623-3384
               Case 2:19-cv-00318-JLR Document 1 Filed 03/04/19 Page 20 of 49



 1   Hyundai’s recall, the potentially restricted oil flow to the main bearings could lead to premature
 2   bearing wear and eventual bearing failure, causing the engine to stall.
 3
             Metal debris may have been generated from factory machining operations as part of the
 4           manufacturing of the engine crankshaft which may not have been completely removed
             from the crankshaft’s oil passages during the cleaning process. In addition, the machining
 5           processes of the crankpins caused an uneven surface roughness. As a result, the metal
             debris and uneven surface roughness can restrict oil flow to the bearings, thereby
 6           increasing bearing temperatures causing premature bearing wear. A worn connecting rod
 7           bearing will produce a cyclic knocking noise from the engine and may also result in the
             illumination of the engine warning lamp and/or oil pressure lamp in the instrument panel.
 8           If the warnings are ignored and the vehicle is continued to be driven, the bearing may fail
             and the vehicle could stall while in motion.15
 9
             44.      The delay in expanding the recall to all affected vehicles between 2015 and 2017
10

11   caught the attention of NHTSA, which launched an investigation in May of 2017 into concerns

12   that both companies’ recalls should have been issued earlier. Nearly two more years went by as

13   Hyundai and Kia kept receiving reports of engine fires in vehicles containing Theta II engines.
14           45.      While NHTSA was investigating the “timeliness and scope” of the March 2017
15
     Sonata and Santa Fe engine recalls, it relayed to Hyundai that there had been a number of
16
     engine-stall and spontaneous fire claims for the Tucson equipped with GDI engines. This
17
     investigation eventually led to the 2011-2013 Hyundai Tucson and 2011-2012 Kia Sportage oil
18

19   leak recall described above.16

20           46.      In January 2019, Hyundai recalled 100,000 2011-2014 Sonata and 2013-2014

21   Santa Fe Sport vehicles, and Kia recalled 68,000 2011-2014 Optima, 2012-2014 Sorento, and
22
     2011-2013 Sportage vehicles.17 These vehicles had already been involved in an earlier recall that
23

24   15
        Part 573 Safety Recall Report for NHTSA Recall No. 17V224000 (Mar. 31, 2017) available at
       https://static.nhtsa.gov/odi/rcl/2017/RCLRPT-17V224-2355.PDF (last visited Mar. 1, 2019), at 2.
25   16
        Andrew Krok, Hyundai, Kia recall 500,000 cars over fire concerns, CNet (Feb. 28, 2019),
26     https://www.cnet.com/roadshow/news/hyundai-kia-recall-500000-cars-fire-concerns/ (last visited Mar. 1, 2019).
     17
        Andrew Krok, Hyundai adds 100,000 cars to Kia’s engine-fire recall, CNet (January 17, 2019),
       https://www.cnet.com/roadshow/news/hyundai-recall-engine-fire-kia/ (last visited Mar. 4, 2019); Andrew Krok,
     COMPLAINT—CLASS ACTION                                                       KELLER ROHRBACK L.L.P.
     (Case No. 2:19-cv-318) - 17                                                       1201 Third Avenue, Suite 3200
                                                                                          Seattle, W A 98101 -3052
                                                                                      TELEPHONE: (206) 623-1900
                                                                                       FACSIMILE: (206) 623-3384
                Case 2:19-cv-00318-JLR Document 1 Filed 03/04/19 Page 21 of 49



 1   could include engine replacement, but fires could recur despite that purported repair. Hyundai
 2   has previously repaired cars with similar defects, only to have the problems recur either because
 3
     the replacement parts suffered from the same defects or because other parts were damaged by the
 4
     repair process. Consumers therefore have reason to worry that just recalling and repairing the
 5
     Class Vehicles may not solve these serious and dangerous defects.
 6

 7            47.     Despite the 300-plus vehicle fire reports NHTSA received, Hyundai and Kia

 8   representatives initially dismissed the dangers their vehicles posed to consumers, claiming that

 9   “[i]n some very rare instances—a rate of less than 1 percent—the affected engines have caught
10   on fire. An exhaustive study has confirmed that there is no defect trend outside of that identified
11
     in the related recalls causing non-collision fires in Hyundai vehicles.”18 Even if this estimate is
12
     accurate, 1% of the over 1.7 million or more vehicles Defendants have recalled for engine fire
13
     risks so far amount to 17,000 engine fires suffered by American consumers, more than 5,000 of
14

15   them concerning the Class Vehicles at issue here.

16            48.     Defendants’ irresponsibly slow reaction and failure to adequately remedy the

17   stalling and engine fires caused by their defective vehicles drew the interest of the Senate
18
     Commerce Committee, which invited the automakers to defend their lack of response. Though
19
     they were asked to “promptly identify and respond to defects that may pose a fire risk” at a
20
     November 14, 2018 hearing, and despite the ongoing investigation into why hundreds or
21
     thousands of their vehicles were spontaneously bursting into flames, the Hyundai and Kia
22

23   executives refused to attend the congressional hearing.

24

25
       Kia Optima, Sorento, Sportage recalled a second time for fire risks, CNet (January 16, 2019,
26     https://www.cnet.com/news/kia-optima-sorento-sportage-recall-fire-risks/ (last visited Mar. 4, 2019).
     18
        Kyle Hyatt, Center for Auto Safety calls out Hyundai and Kia over lack of fire recall, CNet (Oct. 12, 2018),
       https://www.cnet.com/roadshow/news/hyundai-kia-center-for-auto-safety-fire-recall/ (last visited Mar. 1, 2019).
     COMPLAINT—CLASS ACTION                                                          KELLER ROHRBACK L.L.P.
     (Case No. 2:19-cv-318) - 18                                                         1201 Third Avenue, Suite 3200
                                                                                            Seattle, W A 98101 -3052
                                                                                       TELEPHONE: (206) 623-1900
                                                                                        FACSIMILE: (206) 623-3384
                Case 2:19-cv-00318-JLR Document 1 Filed 03/04/19 Page 22 of 49



 1            49.      In response to Defendants’ refusal to appear before Congress, Jason Levine,
 2   executive director of the Center for Auto Safety, said: “Until Hyundai and Kia are willing to take
 3
     responsibility for the three million vehicles on the road that could burst into flames at any
 4
     minute—with no apparent warning to the driver—we will continue to press for a recall and full
 5
     and thorough investigation. There has already been one death and a few injuries associated with
 6

 7   these vehicle fires. How many people need to be horrifically burned before someone takes

 8   action?”19

 9            50.      Though more than three years had gone by since the original 2015 recall of
10   vehicles with “Theta II” engines, Kia claimed in late 2018 that the company was working with
11
     the Senate committee to “analyze all relevant information associated with any fire or other
12
     safety-related matters and will take any necessary corrective action in a timely manner.”20
13
     However, Defendants’ failure to respond proactively to these dangerous defects, and lengthy
14

15   concealment of them, is unsurprising in light of the previous delays and failed recall of the

16   “Theta II” engines.

17            4.       Defendants’ Actions Have Caused Class Members Significant Harm.
18            51.      Owners and lessees of Class Vehicles did not receive the vehicles they bargained
19
     for at the time of purchase. Had they known the true nature of these vehicles, they would have
20
     paid less for them, or chosen to purchase other vehicles instead, because they believed that they
21
     were purchasing safe vehicles free of major, dangerous defects. As a result of Defendants’
22

23   conduct—in failing to remedy dangerous defects Defendants knew or should have known about,

24
     19
25      Jackie Callaway, Kia, Hyundai CEOs refuse to attend Senate hearing to explain cause of car fires, ABC Action
       News (Nov. 8, 2018, updated Dec. 10, 2018), https://www.abcactionnews.com/news/local-news/i-team-
26     investigates/kia-hyundai-ceos-refuse-to-attend-senate-hearing-to-explain-cause-of-car-fires (last visited Mar. 1,
       2019).
     20
        Id.
     COMPLAINT—CLASS ACTION                                                         KELLER ROHRBACK L.L.P.
     (Case No. 2:19-cv-318) - 19                                                        1201 Third Avenue, Suite 3200
                                                                                           Seattle, W A 98101 -3052
                                                                                        TELEPHONE: (206) 623-1900
                                                                                         FACSIMILE: (206) 623-3384
                Case 2:19-cv-00318-JLR Document 1 Filed 03/04/19 Page 23 of 49



 1   and in actively concealing these defects even in the face of complaints and regulatory
 2   investigations—consumers have been driving cars that could suddenly stall at speed or burst into
 3
     flames.
 4
               52.    Plaintiffs are skeptical that the proposed recalls can or will actually repair the
 5
     defects, based both on Defendants’ track record of failed recall repairs for similar defects and on
 6

 7   the nature of these defects and the proposed repairs. But even if the recall is successful, Plaintiffs

 8   will not be made whole for the overpayment injury suffered at the time of purchase, for the risk

 9   associated with years of driving vehicles with dangerous defects, or for the inconvenience and
10   expense associated with extensive repairs. Finally, Plaintiffs believe that, as a result of
11
     Defendants’ conduct, the market values of the Class Vehicles have been reduced.
12
               53.    Defendants’ new recalls affect more than half a million vehicles on the road, and
13
     are part of a lengthy string of recalls for engine fires and failures. Defendants delayed taking
14

15   action despite fact that they received hundreds of complaints about engine fires, despite the fact

16   that durability testing should have informed them of the defects before the Class Vehicles went

17   on sale, and despite the fact that they knew about the dangerous defect in the Soul long enough
18
     ago to develop a solution for 2017 model year vehicles manufactured in 2016.21
19
                                   V.       CLASS ACTION ALLEGATIONS
20
     A.        Class Definitions
21
               54.    Pursuant to Rules 23(a), (b)(2), and (b)(3) of the Federal Rules of Civil Procedure,
22
     Plaintiffs bring this action on behalf of themselves and Nationwide Class and State Classes,
23

24   defined as:

25
     21
26      Tracy Samilton, Hyundai and Kia recall more vehicles over engine fires/failures, NPR Michigan Radio (Feb. 28,
       2019), https://www.michiganradio.org/post/hyundai-and-kia-recall-more-vehicles-over-engine-firesfailures (last
       visited Mar. 2, 2019).
     COMPLAINT—CLASS ACTION                                                        KELLER ROHRBACK L.L.P.
     (Case No. 2:19-cv-318) - 20                                                        1201 Third Avenue, Suite 3200
                                                                                           Seattle, W A 98101 -3052
                                                                                     TELEPHONE: (206) 623-1900
                                                                                      FACSIMILE: (206) 623-3384
               Case 2:19-cv-00318-JLR Document 1 Filed 03/04/19 Page 24 of 49



 1           Nationwide Class:
 2           All persons or entities in the United States (including its territories and the
             District of Columbia) who purchased or leased a Class Vehicle.
 3

 4           55.     In addition to the Nationwide class, and pursuant to Federal Rules of Civil

 5   Procedure Rule 23(c)(5), Plaintiffs seek to represent the following State Classes as well as any

 6   subclasses or issue classes as Plaintiffs may propose and/or the Court may designate at the time
 7
     of class certification:
 8
             Washington State Class:
 9
             All persons or entities in the state of Washington who purchased or leased a Class
10           Vehicle.
11           California State Class:
12
             All persons or entities in the state of California who purchased or leased a Class Vehicle.
13
             56.     Excluded from the Classes are individuals who have personal injury claims
14
     resulting from the conduct and defects alleged herein; Defendants and their subsidiaries,
15

16   affiliates, and officers; all persons who timely elect to exclude themselves from the Classes; and

17   Judge to whom this case is assigned and his or her immediate family. Plaintiffs reserve the right

18   to revise the Class definitions based on information learned through discovery.
19
             57.     Certification of Plaintiffs’ claims for classwide treatment is appropriate because
20
     Plaintiffs can prove the elements of their claims regarding liability and entitlement to damages
21
     on a classwide basis using the same evidence as would be used to prove those elements in
22
     individual actions alleging the same claim. This action has been brought and may be properly
23

24   maintained on behalf of the Nationwide Class and/or State Class proposed herein under Federal

25   Rule of Civil Procedure 23.
26

     COMPLAINT—CLASS ACTION                                                KELLER ROHRBACK L.L.P.
     (Case No. 2:19-cv-318) - 21                                               1201 Third Avenue, Suite 3200
                                                                                  Seattle, W A 98101 -3052
                                                                              TELEPHONE: (206) 623-1900
                                                                               FACSIMILE: (206) 623-3384
               Case 2:19-cv-00318-JLR Document 1 Filed 03/04/19 Page 25 of 49



 1           58.       Plaintiffs reserve the right to modify the definition of the Nationwide and/or any
 2   State Class prior to class certification.
 3
     B.      Class Certification Requirements
 4
             59.       Numerosity: Rule 23(a)(1): The members of the Class are so numerous and
 5
     geographically dispersed that individual joinder of all Class members is impracticable. Plaintiffs
 6
     are informed and believe, based on available information on the volume of sales and recalls of
 7

 8   Class Vehicles, that there are no fewer than 500,000 members of the Class. The precise number

 9   of Class members may be ascertained from Defendants’ records and vehicle registration records.

10   Class members may be notified of the pendency of this action by recognized, Court-approved
11
     notice dissemination methods, which may include U.S. mail, electronic mail, Internet postings,
12
     social media, and published notice.
13
             60.       Commonality and Predominance: Rules 23(a)(2) and 23(b)(3): This action
14
     involves significant common questions of law and fact, which predominate over any questions
15

16   affecting individual Class members, including, but not limited to:

17                     A.     Whether Defendants engaged in the conduct alleged herein;
18                     B.      Whether Defendants designed, advertised, marketed, distributed, leased,
19
             sold, or otherwise placed Class Vehicles into the stream of commerce in the United
20
             States;
21
                       C.     Whether the Class Vehicles have the defects alleged herein, and whether
22

23           those defects constitute a safety defect;

24                     D.      Whether Defendants knew or should have known that the Class Vehicles

25           contained defects as alleged herein;
26

     COMPLAINT—CLASS ACTION                                                KELLER ROHRBACK L.L.P.
     (Case No. 2:19-cv-318) - 22                                              1201 Third Avenue, Suite 3200
                                                                                 Seattle, W A 98101 -3052
                                                                              TELEPHONE: (206) 623-1900
                                                                               FACSIMILE: (206) 623-3384
             Case 2:19-cv-00318-JLR Document 1 Filed 03/04/19 Page 26 of 49



 1                  E.       Whether a reasonable consumer would consider the defects alleged herein
 2          and their consequences material to the decision to purchase or lease a Class Vehicle;
 3
                    F.      When Defendants discovered, knew, or should have known of the
 4
            existence of the defects alleged herein;
 5
                    G.      Whether the Class Vehicles can be made to comply with applicable
 6

 7          emissions standards if the proposed recall repairs are effectuated without substantially

 8          degrading the performance, efficiency, or advertised emissions of the Class Vehicles;

 9                  H.      Whether Plaintiffs and the other Class members overpaid for their Class
10          Vehicles as a result of the defects and Defendants’ concealment thereof;
11
                    I.      Whether Defendants had a duty to disclose the true nature of the Class
12
            Vehicles to Plaintiffs and Class members;
13
                    J.      Whether Plaintiffs suffered out-of-pocket losses as a result of the defects
14

15          alleged herein and whether they will suffer out-of-pocket losses as a result of the

16          proposed recalls;

17                  K.      Whether Defendants omitted, concealed, and/or failed to disclose material
18
            facts about the Class Vehicles;
19
                    L.      Whether Defendants’ concealment of the true nature of the Class Vehicles
20
            would have induced a reasonable consumer to act to his or her detriment by purchasing
21
            and/or leasing the Class Vehicles;
22

23                  M.      Whether Plaintiffs and the other Class members are entitled to equitable

24          relief, including, but not limited to, restitution or injunctive relief;
25                  N.      Whether the remedies proposed below for each group of Class Vehicles
26
            would constitute adequate and appropriate relief for the Class;

     COMPLAINT—CLASS ACTION                                                 KELLER ROHRBACK L.L.P.
     (Case No. 2:19-cv-318) - 23                                                1201 Third Avenue, Suite 3200
                                                                                   Seattle, W A 98101 -3052
                                                                               TELEPHONE: (206) 623-1900
                                                                                FACSIMILE: (206) 623-3384
              Case 2:19-cv-00318-JLR Document 1 Filed 03/04/19 Page 27 of 49



 1      Year and Model                  Defendants’ Proposed Recall         Proposed Class Relief
        2012-2016 Kia Soul              Reprogram catalytic converter       Buyback or, if repair is
 2                                                                          possible, recall and
 3                                                                          monetary compensation

 4      2011-2012 Kia Sportage          Repair/reseal oil pan               Recall and monetary
                                                                            compensation
 5      2011-2013 Hyundai Tucson        Unknown                             Buyback or, if repair is
                                                                            possible, recall and
 6
                                                                            monetary compensation
 7
                    O.      Whether Plaintiffs and the other Class members are entitled to damages
 8
            and other monetary relief and, if so, in what amount; and
 9
                    P.      Whether Defendants continue to unlawfully conceal and misrepresent
10

11          whether additional vehicles, besides those reported in the press to date, are in fact Class

12          Vehicles.
13          61.     Typicality: Rule 23(a)(3): Plaintiffs’ claims are typical of the claims of the
14
     Class members whom they seek to represent under Federal Rule of Civil Procedure 23(a)(3),
15
     because Plaintiffs and each Class member purchased a Class Vehicle and were similarly injured
16
     through Defendants’ wrongful conduct as described above. Plaintiffs and the other Class
17

18   members suffered damages as a direct proximate result of the same wrongful practices by

19   Defendants. Plaintiffs’ claims arise from the same practices and courses of conduct that give rise

20   to the claims of the other Class members. Plaintiffs’ claims are based upon the same legal
21   theories as the claims of the other Class members.
22
            62.     Adequacy: Rule 23(a)(4). Plaintiffs will fairly and adequately represent and
23
     protect the interests of the Class members as required by Federal Rule of Civil Procedure
24
     23(a)(4). Plaintiffs have retained counsel competent and experienced in complex class action
25

26   litigation, including vehicle defect litigation and other consumer protection litigation. Plaintiffs


     COMPLAINT—CLASS ACTION                                               KELLER ROHRBACK L.L.P.
     (Case No. 2:19-cv-318) - 24                                             1201 Third Avenue, Suite 3200
                                                                                Seattle, W A 98101 -3052
                                                                             TELEPHONE: (206) 623-1900
                                                                              FACSIMILE: (206) 623-3384
               Case 2:19-cv-00318-JLR Document 1 Filed 03/04/19 Page 28 of 49



 1   intend to prosecute this action vigorously. Neither Plaintiffs nor their counsel have interests that
 2   conflict with the interests of the other Class members. Therefore, the interests of the Class
 3
     members will be fairly and adequately protected.
 4
              63.   Declaratory and Injunctive Relief: Rule 23(b)(2). Defendants have acted or
 5
     refused to act on grounds generally applicable to Plaintiffs and the other members of the Class,
 6

 7   thereby making appropriate final injunctive relief and declaratory relief, as described below, with

 8   respect to the Class as a whole.

 9            64.   Superiority: Rule 23(b)(3). A class action is superior to any other available
10   means for the fair and efficient adjudication of this controversy, and no unusual difficulties are
11
     likely to be encountered in the management of this class action. The damages or other financial
12
     detriment suffered by Plaintiffs and the other Class members are relatively small compared to the
13
     burden and expense that would be required to individually litigate their claims against
14

15   Defendants, so it would be impracticable for members of the Class to individually seek redress

16   for Defendants’ wrongful conduct. Even if Class members could afford individual litigation, the

17   court system could not. Individualized litigation creates a potential for inconsistent or
18
     contradictory judgments, and increases the delay and expense to all parties and the court system.
19
     By contrast, the class action device presents far fewer management difficulties and provides the
20
     benefits of single adjudication, economies of scale, and comprehensive supervision by a single
21
     court.
22

23

24

25

26

     COMPLAINT—CLASS ACTION                                              KELLER ROHRBACK L.L.P.
     (Case No. 2:19-cv-318) - 25                                             1201 Third Avenue, Suite 3200
                                                                                Seattle, W A 98101 -3052
                                                                             TELEPHONE: (206) 623-1900
                                                                              FACSIMILE: (206) 623-3384
               Case 2:19-cv-00318-JLR Document 1 Filed 03/04/19 Page 29 of 49



 1                                      VI.    EQUITABLE TOLLING
 2   A.      Discovery Rule
 3           65.       Plaintiffs and Class members did not discover, and could not have discovered
 4
     through the exercise of reasonable diligence, Defendants’ deception concerning the defects
 5
     alleged herein.
 6
             66.       Defendants’ concealment was effective until a NHTSA investigation prompted by
 7

 8   consumer complaints forced Defendants to institute the recent recall campaign.

 9           67.       Plaintiffs and Class members could not have discovered through the exercise of

10   reasonable diligence that Defendants were concealing the defects alleged herein until the
11   NHTSA recall campaign revealed it to the public.
12
             68.       Unless a class member experienced a catastrophic engine failure, Plaintiffs and
13
     class members would have no reason to discover the defects alleged herein, and even if they did
14
     experience such a failure, would have no reason to discover the existence of a widespread defect
15

16   and effort to conceal it.

17           69.       Plaintiffs and Class members therefore did not discover, and did not know of,

18   facts that would have caused a reasonable person to suspect that Defendants had concealed
19
     information about defects in the Class Vehicles until shortly before this action was filed.
20
             70.       For these reasons, all applicable statutes of limitation have been tolled by
21
     operation of the discovery rule with respect to claims as to the Class Vehicles.
22
     B.      Fraudulent Concealment
23

24           71.       All applicable statutes of limitation have also been tolled by Defendants’

25   knowing, active and ongoing fraudulent concealment of the facts alleged herein.

26

     COMPLAINT—CLASS ACTION                                                KELLER ROHRBACK L.L.P.
     (Case No. 2:19-cv-318) - 26                                               1201 Third Avenue, Suite 3200
                                                                                  Seattle, W A 98101 -3052
                                                                               TELEPHONE: (206) 623-1900
                                                                                FACSIMILE: (206) 623-3384
              Case 2:19-cv-00318-JLR Document 1 Filed 03/04/19 Page 30 of 49



 1          72.     Defendants concealed the defects, minimized the cause, effects, and dangers of
 2   the defects, and failed to disclose or remedy the defects. Even now, with NHTSA recalls
 3
     pending, Defendants offer a fix that is almost certainly inadequate for one defect. As to another,
 4
     Defendants do not even to know the cause of the defect—a defect that has existed for at least
 5
     nine years and is, purportedly, to be fixed by a recall that fails to identify any available repair.
 6

 7   C.     Estoppel

 8          73.     Defendants were and are under a continuous duty to disclose to Plaintiffs and

 9   Class members the true character, quality, and nature of the Class Vehicles, including the

10   vehicles’ defects as alleged herein, and the inevitable repairs, costs, time, and monetary damage
11
     resulting therefrom. Defendants actively concealed the true character, quality, and nature of the
12
     Class Vehicles.
13
            74.     Based on the foregoing, Defendants are estopped from relying on any statutes of
14
     limitations in defense of this action.
15

16                                     VII.    CLAIMS FOR RELIEF

17          75.     California state law applies to the claims of the Nationwide Class because

18   Defendants’ United States operations are headquartered in California. Defendants HMA and
19
     KMA distribute, market, warrant, and test all Hyundai and Kia vehicles, respectively, sold or
20
     leased in the United States, including the Class Vehicles. Although these actions take place and
21
     have effects wherever in the United States the vehicles are sold, leased, registered, and operated,
22
     Defendants’ operations for distributing, engineering and testing, marketing, warrantying and
23

24   supervising service of the Class Vehicles are located in California, and on information and belief,

25   many of the decisions concerning Defendants’ unfair, deceptive, and unlawful conduct emanated
26   from these California headquarters.

     COMPLAINT—CLASS ACTION                                                KELLER ROHRBACK L.L.P.
     (Case No. 2:19-cv-318) - 27                                               1201 Third Avenue, Suite 3200
                                                                                  Seattle, W A 98101 -3052
                                                                               TELEPHONE: (206) 623-1900
                                                                                FACSIMILE: (206) 623-3384
              Case 2:19-cv-00318-JLR Document 1 Filed 03/04/19 Page 31 of 49



 1                                           COUNT I
                                      FRAUD BY CONCEALMENT
 2                                         (Common Law)
 3          76.      Plaintiffs reallege and incorporate by reference all paragraphs as though fully set
 4
     forth herein.
 5
             77.     Plaintiffs bring this claim on behalf of themselves and the Nationwide Class, or
 6
      alternatively, each of the State Classes, against all Defendants.
 7

 8           78.     The Defendants intentionally concealed, suppressed, and failed to disclose the

 9    material fact that the Class Vehicles had design and manufacturing defects that could result in

10    sudden and catastrophic engine stalling, failure, and fire. Defendants knew or should have
11
      known the true facts, due to their involvement in the design, installation, calibration,
12
      manufacture, durability testing, and warranty service of the engines, catalytic converters, and
13
      ECU programming in the Class Vehicles. And yet, at no time did any of these Defendants
14
      reveal the truth to Plaintiffs or the Class. To the contrary, each Defendant concealed the truth,
15

16    intending for Plaintiffs and the Class to rely on these omissions. Each Plaintiff and Class

17    member purchased or leased a Class Vehicle believing, in reliance on Defendants’ statements
18    and omissions, it to be safe and free from major engine defects.
19
             79.     A reasonable consumer would not know that the catalytic converter in Kia Soul
20
      vehicles could overheat, resulting in catastrophic engine failure and/or fire. Plaintiffs and the
21
      members of the Class did not know of the facts which were concealed from them by
22

23    Defendants. Moreover, as ordinary consumers, Plaintiffs and the members of the Class did not,

24    and could not, unravel the deception on their own.

25           80.     Defendants had a duty to disclose that these defects existed. Defendants had such
26    a duty because the true facts were known and/or accessible only to them and because they knew

     COMPLAINT—CLASS ACTION                                               KELLER ROHRBACK L.L.P.
     (Case No. 2:19-cv-318) - 28                                             1201 Third Avenue, Suite 3200
                                                                                Seattle, W A 98101 -3052
                                                                             TELEPHONE: (206) 623-1900
                                                                              FACSIMILE: (206) 623-3384
              Case 2:19-cv-00318-JLR Document 1 Filed 03/04/19 Page 32 of 49



 1   these facts were not known to or reasonably discoverable by Plaintiffs or the members of the
 2   Class unless and until the defect manifested in their personal vehicle. As alleged herein,
 3
     Defendants denied and concealed the defects in the face of consumer complaints and regulatory
 4
     investigations. Plaintiffs and Class members did not, and could not, unravel Defendants’
 5
     deception on their own.
 6

 7           81.    Defendants also had a duty to disclose the true nature of these vehicles as a result

 8   of its prior recalls. By issuing recalls of certain vehicles and representing that these represented

 9   the full population of affected vehicles, Defendants led consumers and even safety regulators to
10   believe, at least for a time, that they were remedying the engine fire problems. In fact, these
11
     recalls—in addition to being unsuccessful—failed to include hundreds of thousands of
12
     additional vehicles that suffered from similar major defects.
13
             82.    Had the material facts been timely revealed, Plaintiffs and the Class would not
14

15   have purchased the Class Vehicles, or would have paid less for them. Class Vehicles have also

16   diminished in value as a result of Defendants’ fraud. Accordingly, Defendants are liable to

17   Plaintiffs and the members of the Class for damages in an amount to be proven at trial.
18
             83.    Defendants’ acts were committed wantonly, maliciously, oppressively,
19
     deliberately, with intent to defraud; in reckless disregard of the rights of Plaintiffs and the Class;
20
     and to enrich themselves. Their misconduct warrants an assessment of punitive damages in an
21
     amount sufficient to deter such conduct in the future, which amount shall be determined
22

23   according to proof at trial.

24          84.     Plaintiffs plead this count pursuant to the laws of California, where Defendants’
25   United States operations are headquartered, on behalf of all members of the Class. As necessary,
26
     and in the alternative, Plaintiffs may allege state subclasses, based on the residences at pertinent

     COMPLAINT—CLASS ACTION                                               KELLER ROHRBACK L.L.P.
     (Case No. 2:19-cv-318) - 29                                             1201 Third Avenue, Suite 3200
                                                                                Seattle, W A 98101 -3052
                                                                             TELEPHONE: (206) 623-1900
                                                                              FACSIMILE: (206) 623-3384
              Case 2:19-cv-00318-JLR Document 1 Filed 03/04/19 Page 33 of 49



 1   times of members of the Class, to allege fraudulent concealment under the laws of states other
 2   than California.
 3
                                            COUNT II
 4                            IMPLIED AND WRITTEN WARRANTY
                         Magnuson-Moss Warranty Act (15 U.S.C. §§ 2301 et seq.)
 5
            85.     Plaintiffs incorporate by reference each and every prior and subsequent allegation
 6
     of this Complaint as if fully restated here.
 7

 8          86.     Plaintiffs assert this cause of action on behalf of themselves and the other

 9   members of the Nationwide Class.

10          87.     This Court has jurisdiction to decide claims brought under 15 U.S.C. § 2301 by
11
     virtue of 15 U.S.C. § 2310(d).
12
            88.     The Class Vehicles are a “consumer product,” as that term is defined in 15 U.S.C.
13
     § 2301(1).
14
            89.     Plaintiffs and Class members are “consumers,” as that term is defined in 15
15

16   U.S.C. § 2301(3).

17          90.     Each Defendant is a “warrantor” and “supplier” as those terms are defined in 15
18   U.S.C. § 2301(4) and (5).
19
            91.     15 U.S.C. § 2310(d)(1) provides a cause of action for any consumer who is
20
     damaged by the failure of a warrantor to comply with an implied or written warranty.
21
            92.     As described herein, Defendants provided Plaintiffs and Class members with
22

23   “implied warranties” and “written warranties” as those terms are defined in 15 U.S.C. § 2301.

24          93.     Defendants have breached these warranties. The Class Vehicles are defective, as

25   described above, which resulted in the problems and failures also described above.
26

     COMPLAINT—CLASS ACTION                                             KELLER ROHRBACK L.L.P.
     (Case No. 2:19-cv-318) - 30                                            1201 Third Avenue, Suite 3200
                                                                               Seattle, W A 98101 -3052
                                                                            TELEPHONE: (206) 623-1900
                                                                             FACSIMILE: (206) 623-3384
              Case 2:19-cv-00318-JLR Document 1 Filed 03/04/19 Page 34 of 49



 1          94.      By Defendants’ conduct as described herein, including knowledge of the defects
 2   inherent in the vehicles and Defendants’ action, and inaction, in the face of the knowledge,
 3
     Defendants have failed to comply with their obligations under their written and implied
 4
     promises, warranties, and representations.
 5
            95.      In their capacity as warrantors, and by the conduct described herein, any attempts
 6

 7   by Defendants to limit the implied warranties in a manner that would exclude coverage of the

 8   defects is unconscionable and any such effort to disclaim, or otherwise limit, liability for the

 9   defective the software and supporting systems is null and void.
10          96.      All jurisdictional prerequisites have been satisfied.
11
            97.      Plaintiffs and members of the Class are in privity with Defendants in that they
12
     purchased Class Vehicles from Defendants via their agents.
13
            98.      As a result of Defendants’ breach of warranties, Plaintiffs and Class members are
14

15   entitled to revoke their acceptance of the vehicles, obtain damages and equitable relief, and

16   obtain costs pursuant to 15 U.S.C. § 2310.

17                                      COUNT III
              VIOLATIONS OF THE CALIFORNIA UNFAIR COMPETITION LAW
18
                          (Cal. Bus. & Prof. Code § 17200, et seq.)
19
            99.      Plaintiffs reallege and incorporate by reference all paragraphs as though fully set
20
     forth herein.
21
            100.     Plaintiffs bring this action on behalf of themselves and the Nationwide Class
22

23   against all Defendants or, in the alternative, Plaintiff Parker brings this claim on behalf of the

24   California State Class against all Defendants.

25          101.     California Business and Professions Code § 17200 prohibits any “unlawful,
26   unfair, or fraudulent business act or practices.”

     COMPLAINT—CLASS ACTION                                                  KELLER ROHRBACK L.L.P.
     (Case No. 2:19-cv-318) - 31                                               1201 Third Avenue, Suite 3200
                                                                                  Seattle, W A 98101 -3052
                                                                               TELEPHONE: (206) 623-1900
                                                                                FACSIMILE: (206) 623-3384
              Case 2:19-cv-00318-JLR Document 1 Filed 03/04/19 Page 35 of 49



 1          102.     Defendants have engaged in unlawful, fraudulent, and unfair business acts and
 2   practices in violation of the UCL by knowingly and intentionally concealing the serious defects
 3
     in the Class Vehicles from Plaintiffs and Class members, as well as the risks of serious harm and
 4
     monetary damage stemming therefrom. This information was material to Plaintiffs and Class
 5
     members, just as it would be to any reasonable consumer.
 6

 7          103.     Defendants were in a superior position to know the true nature of the Class

 8   Vehicles and Plaintiffs and Class members could not discover the true facts about the defects

 9   through ordinary and reasonable diligence. Defendants also had a duty to disclose the defects
10   because they constitute a safety issue for drivers and passengers of Class Vehicles.
11
            104.     Defendants’ failure to disclose these facts violated the UCL, breached these duties
12
     to disclose, and injured Plaintiffs and Class members. Plaintiffs and Class members could not
13
     reasonably have avoided these injuries.
14

15          105.     These acts were likely to deceive the public, and did in fact deceive Plaintiffs,

16   about material information.

17          106.     Plaintiffs request that this Court enter such orders or judgments as may be
18
     necessary to enjoin Defendants from continuing their unfair, unlawful, and/or deceptive practices
19
     and to restore to Plaintiffs and members of the Class any money Defendants acquired by unfair
20
     competition, including restitution and/or restitutionary disgorgement, as provided in Cal. Bus. &
21
     Prof. Code § 17203 and Cal. Bus. & Prof. Code § 3345; and for such other relief set forth below.
22

23                                       COUNT IV
                VIOLATIONS OF THE CALIFORNIA FALSE ADVERTISING LAW
24                         (Cal. Bus. & Prof. Code § 17500, et seq.)
25          107.     Plaintiffs reallege and incorporate by reference all paragraphs as though fully set
26   forth herein.

     COMPLAINT—CLASS ACTION                                               KELLER ROHRBACK L.L.P.
     (Case No. 2:19-cv-318) - 32                                             1201 Third Avenue, Suite 3200
                                                                                Seattle, W A 98101 -3052
                                                                             TELEPHONE: (206) 623-1900
                                                                              FACSIMILE: (206) 623-3384
               Case 2:19-cv-00318-JLR Document 1 Filed 03/04/19 Page 36 of 49



 1           108.    Plaintiffs bring this action on behalf of themselves and the Nationwide Class
 2   against all Defendants or, in the alternative, Plaintiff Parker brings this claim on behalf of the
 3
     California State Class against all Defendants.
 4
             109.    California Business & Professions Code § 17500 provides that “It is unlawful for
 5
     any . . . corporation . . . with intent directly or indirectly to dispose of real or personal property . .
 6

 7   . to induce the public to enter into any obligation relating thereto, to make or disseminate or cause

 8   to be made or disseminated . . . from this state before the public in any state, in any newspaper or

 9   other publication, or any advertising device, . . . or in any other manner or means whatever,
10   including over the Internet, any statement . . . which is untrue or misleading, and which is known,
11
     or which by the exercise of reasonable care should be known, to be untrue or misleading.”
12
             110.    Defendants caused to be made and/or disseminated untrue or misleading statements
13
     throughout California and the United States, which were known or should have been known to
14

15   Defendants to be untrue and misleading to consumers, including Plaintiffs and Class members.

16           111.    This conduct occurred in the course of Defendants’ businesses, and is part of a

17   continuing pattern or generalized course of conduct in California and throughout the United States.
18
             112.    Defendants’ conduct violated the California False Advertising law because their
19
     misleading omissions concerning the safety and functionality of Class Vehicles were material
20
     and likely to deceive a reasonable consumer.
21
             113.    Plaintiffs and the other Class Members have suffered an injury in fact, including
22

23   the loss of money or property, as a result of Defendants’ unfair, unlawful, and/or deceptive

24   practices. In purchasing or leasing Class Vehicles, Plaintiffs and Class members relied on
25   Defendants’ misrepresentations and/or omissions concerning the safety and reliability of the
26
     Class Vehicles. These representations were untrue because the Class Vehicles contained serious

     COMPLAINT—CLASS ACTION                                                 KELLER ROHRBACK L.L.P.
     (Case No. 2:19-cv-318) - 33                                                1201 Third Avenue, Suite 3200
                                                                                   Seattle, W A 98101 -3052
                                                                                TELEPHONE: (206) 623-1900
                                                                                 FACSIMILE: (206) 623-3384
              Case 2:19-cv-00318-JLR Document 1 Filed 03/04/19 Page 37 of 49



 1   safety defects that could result in catastrophic engine failure, engine stalls, and fires. Had
 2   Plaintiffs and Class members known this, they would not have purchased or leased Class
 3
     Vehicles at all, or would have paid significantly less for them. Plaintiffs and other Class
 4
     members overpaid at the time of purchase for vehicles that were not what they bargained for, and
 5
     did not receive and still have not received the benefit of their bargain.
 6

 7          114.     Plaintiffs request that this Court enter such orders or judgments as may be

 8   necessary to enjoin Defendants from continuing their unfair, unlawful, and/or deceptive practices

 9   and to restore to Plaintiffs and Class members any money Defendants acquired by these
10   practices, including restitution and/or restitutionary disgorgement, and for such other relief set
11
     forth below.
12
                                            COUNT V
13                   VIOLATIONS OF THE CONSUMER LEGAL REMEDIES ACT
                                  (Cal. Civ. Code § 1750 et seq.)
14
            115.     Plaintiffs incorporate by reference each preceding paragraph as though fully set
15

16   forth herein.

17          116.     Plaintiffs bring this action on behalf of themselves and the Nationwide Class
18   against all Defendants or, in the alternative, Plaintiff Parker brings this claim on behalf of the
19
     California State Class against all Defendants.
20
            117.     Defendants are “person[s]” under Cal. Civ. Code § 1761(c).
21
            118.     Plaintiffs and Class members are “consumers,” as defined by Cal. Civ. Code
22

23   § 1761(d), who purchased or leased one or more Class Vehicles.

24          119.     The California Legal Remedies Act (“CLRA”) prohibits “unfair or deceptive acts

25   or practices undertaken by any person in a transaction intended to result or which results in the
26   sale or lease of goods or services to any consumer[.]” Cal. Civ. Code § 1770(a). Defendants have

     COMPLAINT—CLASS ACTION                                               KELLER ROHRBACK L.L.P.
     (Case No. 2:19-cv-318) - 34                                                 1201 Third Avenue, Suite 3200
                                                                                    Seattle, W A 98101 -3052
                                                                              TELEPHONE: (206) 623-1900
                                                                               FACSIMILE: (206) 623-3384
              Case 2:19-cv-00318-JLR Document 1 Filed 03/04/19 Page 38 of 49



 1   engaged in unfair or deceptive acts or practices that violated Cal. Civ. Code § 1750, et seq., as
 2   described above and below by, at a minimum, representing that Class Vehicles have
 3
     characteristics, uses, benefits, and qualities which they do not have; representing that Class
 4
     Vehicles are of a particular standard, quality, and grade when they are not; advertising Class
 5
     Vehicles with the intent not to sell or lease them as advertised; and representing that the subject
 6

 7   of a transaction involving Class Vehicles has been supplied in accordance with a previous

 8   representation when it has not.

 9          120.    In the course of their business, Defendants intentionally or negligently concealed
10   and suppressed material facts concerning the serious and dangerous engine defects affecting the
11
     Class Vehicles. The Defendants concealed the truth about the defects and failed to make any
12
     adequate effort to remedy them despite the fact that they knew or should have known about them
13
     for years.
14

15          121.    Plaintiffs and Class members had no way of discerning that Defendants had

16   falsely and deceptively concealed these latent defects unless and until the defects manifested

17   themselves by causing a catastrophic and sudden engine failures, stalls, or fires. Plaintiffs and
18
     Class members could not unravel this deception on their own until the announcement—too
19
     late—of the inadequate proposed recall described above. For the Hyundai Tucson, Defendants do
20
     not even know the cause or extent of the defect and have no proposed repair despite announcing
21
     a recall. For the Kia Soul, the proposed recall is likely to be inadequate, if not impossible,
22

23   because it requires reprogramming an emissions component without regulatory certification.

24          122.    Defendants’ actions constitute a violation of the CLRA. Defendants knew or
25   should have known the true nature of these vehicles as a result of pre-sale durability testing, of
26
     complaints and warranty claims by consumers to Defendants directly as well as to NHTSA, and

     COMPLAINT—CLASS ACTION                                               KELLER ROHRBACK L.L.P.
     (Case No. 2:19-cv-318) - 35                                              1201 Third Avenue, Suite 3200
                                                                                 Seattle, W A 98101 -3052
                                                                             TELEPHONE: (206) 623-1900
                                                                              FACSIMILE: (206) 623-3384
               Case 2:19-cv-00318-JLR Document 1 Filed 03/04/19 Page 39 of 49



 1   of its previous failed recalls of related engines for similar defects.
 2            123.   Defendants owed Plaintiffs a duty to disclose the defects and their resulting safety
 3
     risks because they:
 4
                     A.      Possessed exclusive knowledge that they were manufacturing, selling, and
 5
              distributing vehicles throughout the United States with dangerous defects;
 6

 7                   B.      Intentionally concealed the foregoing from regulators, Plaintiffs, and Class

 8            members; and/or

 9                   C.      Made incomplete representations, via earlier recalls of related vehicles for
10            similar defects, concerning the safety and presence of defects in the Class Vehicles, while
11
              actually purposefully withholding material facts from Plaintiffs that contradicted these
12
              representations.
13
              124.   Defendants’ unfair and deceptive acts or practices were likely to and did in fact
14

15   deceive reasonable consumers, including Plaintiffs, about the true safety, roadworthiness, and

16   value of the Class Vehicles.

17            125.   Plaintiffs and Class members have suffered ascertainable loss and actual damages
18
     as a direct and proximate result of Defendants’ concealment of and failure to disclose material
19
     information. Plaintiffs and Class members who purchased or leased Class Vehicles would not
20
     have done so at all, or would have paid significantly less for them, if their true nature was
21
     known.
22

23            126.   Meanwhile, Defendants had an ongoing duty to all of their customers to refrain

24   from unfair and deceptive practices under the CLRA. All owners of Class Vehicles suffered
25   ascertainable loss as a result of Defendants’ deceptive and unfair acts and practices made in the
26
     course of Defendants’ business.

     COMPLAINT—CLASS ACTION                                                   KELLER ROHRBACK L.L.P.
     (Case No. 2:19-cv-318) - 36                                                1201 Third Avenue, Suite 3200
                                                                                   Seattle, W A 98101 -3052
                                                                                TELEPHONE: (206) 623-1900
                                                                                 FACSIMILE: (206) 623-3384
                 Case 2:19-cv-00318-JLR Document 1 Filed 03/04/19 Page 40 of 49



 1           127.    Defendants’ violations present a continuing risk to Plaintiffs as well as to the
 2   general public. Defendants’ unlawful acts and practices complained of herein affect the public
 3
     interest.
 4
             128.    Under Cal. Civ. Code § 1780(a), Plaintiffs and the California Class seek monetary
 5
     relief against Defendants measured as the overpayment for their vehicles caused by Defendants’
 6

 7   violations of the CLRA as alleged herein.

 8           129.    Plaintiffs also seek punitive damages against Defendants because they carried out

 9   reprehensible conduct with willful and conscious disregard of the rights and safety of others,
10   subjecting Plaintiffs and the California Class to potential cruel and unjust hardship as a result.
11
     Defendants intentionally and willfully deceived Plaintiffs on life-or-death matters, and concealed
12
     material facts that only Defendants knew. Defendants’ unlawful conduct constitutes malice,
13
     oppression, and fraud warranting punitive damages under Cal. Civ. Code § 3294.
14

15           130.    Plaintiffs further seek an order enjoining Defendants’ unfair or deceptive acts or

16   practices, restitution, punitive damages, costs of court, attorneys’ fees under Cal. Civ. Code

17   § 1780(e), and any other just and proper relief available under the CLRA.
18
             131.    Plaintiffs, through undersigned counsel, have provided Defendants notice of their
19
     violations of the CLRA in compliance with Cal. Civ. Code § 1782(a).
20
                                       COUNT VI
21       VIOLATIONS OF THE SONG-BEVERLY CONSUMER WARRANTY ACT FOR
                        BREACH OF IMPLIED WARRANTIES
22
                           (Cal. Civ. Code §§ 1791.1 & 1792)
23
             132.    Plaintiffs incorporate by reference each preceding paragraph as though fully set
24
     forth herein.
25
             133.    Plaintiff Parker brings this action on behalf of herself and the California State
26
     Class against all Defendants.
     COMPLAINT—CLASS ACTION                                               KELLER ROHRBACK L.L.P.
     (Case No. 2:19-cv-318) - 37                                              1201 Third Avenue, Suite 3200
                                                                                 Seattle, W A 98101 -3052
                                                                             TELEPHONE: (206) 623-1900
                                                                              FACSIMILE: (206) 623-3384
              Case 2:19-cv-00318-JLR Document 1 Filed 03/04/19 Page 41 of 49



 1          134.    Plaintiffs and the other Class members who purchased or leased the Class
 2   Vehicles in California are “buyers” within the meaning of Cal. Civ. Code § 1791(b).
 3
            135.    The Class Vehicles are “consumer goods” within the meaning of Cal. Civ. Code
 4
     § 1791(a).
 5
            136.    Defendants are “manufacturer[s]” of the Class Vehicles within the meaning of
 6

 7   Cal. Civ. Code § 1791(j).

 8          137.    Defendants impliedly warranted to Plaintiffs and the other Class members that its

 9   their Class Vehicles were “merchantable” within the meaning of Cal. Civ. Code §§ 1791.1(a) &
10   1792, however, the Class Vehicles do not have the quality that a buyer would reasonably expect
11
     and are not fit for the ordinary purposes for which they were sold because the Class Vehicles and
12
     their engines contained inherent defects at the time of sale. These defects can cause the Class
13
     Vehicles to suffer catastrophic, sudden engine failure, stalls, and fires.
14

15          138.    The Class Vehicles are therefore not fit for the purpose of providing safe and

16   reliable transportation. Defendants knew or should have known the use for which the Class

17   Vehicles were purchased—namely, providing safe and reliable transportation. Defendants
18
     impliedly warranted that the Class Vehicles—and their engines—manufactured and distributed
19
     by Defendants were of merchantable quality and fit for such use.
20
            139.    Because the Class Vehicles are defective, Defendants’ actions breached the
21
     implied warranty that the Class Vehicles were of merchantable quality and fit for the use for
22

23   which they were purchased and violated the Song-Beverly Warranty Act.

24

25

26

     COMPLAINT—CLASS ACTION                                               KELLER ROHRBACK L.L.P.
     (Case No. 2:19-cv-318) - 38                                              1201 Third Avenue, Suite 3200
                                                                                 Seattle, W A 98101 -3052
                                                                              TELEPHONE: (206) 623-1900
                                                                               FACSIMILE: (206) 623-3384
               Case 2:19-cv-00318-JLR Document 1 Filed 03/04/19 Page 42 of 49



 1                                      COUNT VII
              VIOLATIONS OF THE WASHINGTON CONSUMER PROTECTION ACT
 2                        (Wash. Rev. Code Ann. §§ 19.86.010, et seq.)
 3            140.   Plaintiffs incorporate by reference each preceding paragraph as though fully set
 4
     forth herein.
 5
              141.   Plaintiff Short brings this action on behalf of herself and the Washington State
 6
     Class.
 7

 8            142.   Defendants, Plaintiff Short, and members of the Washington State Class are

 9   “persons” within the meaning of Wash. Rev. Code § 19.86.010(2).

10            143.   Defendants are engaged in “trade” or “commerce” within the meaning of Wash.
11
     Rev. Code § 19.86.010(2).
12
              144.   The Washington Consumer Protection Act (“Washington CPA”) makes unlawful
13
     “[u]nfair methods of competition and unfair or deceptive acts or practices in the conduct of any
14
     trade or commerce.” Wash. Rev. Code § 19.86.020.
15

16            145.   In the course of their business, Defendants intentionally or negligently concealed

17   and suppressed material facts concerning the serious and dangerous engine defects affecting the
18   Class Vehicles. The Defendants concealed the truth about the defects and failed to make any
19
     effort to remedy them despite the fact that they knew or should have known about them for
20
     years.
21
              146.   Plaintiffs and Class members had no way of discerning that Defendants had
22

23   falsely and deceptively concealed these latent defects unless and until the defects manifested

24   themselves by causing catastrophic and sudden engine failures, stalls, or fires. Plaintiffs and

25   Class members could not unravel this deception on their own until the announcement—too
26   late—of the inadequate proposed recall described above. For the Hyundai Tucson, Defendants do

     COMPLAINT—CLASS ACTION                                              KELLER ROHRBACK L.L.P.
     (Case No. 2:19-cv-318) - 39                                             1201 Third Avenue, Suite 3200
                                                                                Seattle, W A 98101 -3052
                                                                            TELEPHONE: (206) 623-1900
                                                                             FACSIMILE: (206) 623-3384
              Case 2:19-cv-00318-JLR Document 1 Filed 03/04/19 Page 43 of 49



 1   not even know the cause or extent of the defect and have no proposed repair despite announcing
 2   a recall. For the Kia Soul, the proposed recall is likely to be inadequate, if not impossible,
 3
     because it requires reprogramming an emissions component without regulatory certification.
 4
            147.    Defendants’ actions constitute a violation of the Washington CPA. Defendants
 5
     knew or should have known the true nature of these vehicles as a result of pre-sale durability
 6

 7   testing, of complaints and warranty claims by consumers to Defendants directly as well as to

 8   NHTSA, and of its previous failed recalls of related engines for similar defects.

 9          148.    Defendants owed Plaintiffs a duty to disclose the defects and their resulting safety
10   risks because they:
11
                    A.      Possessed exclusive knowledge that they were manufacturing, selling, and
12
            distributing vehicles throughout the United States with dangerous defects;
13
                    B.      Intentionally concealed the foregoing from regulators, Plaintiffs, and Class
14

15          members; and/or

16                  C.      Made incomplete representations, via earlier recalls of related vehicles for

17          similar defects, concerning the safety and presence of defects in the Class Vehicles, while
18
            actually purposefully withholding material facts from Plaintiffs that contradicted these
19
            representations.
20
            149.    Defendants’ unfair and deceptive acts or practices were likely to and did in fact
21
     deceive reasonable consumers, including Plaintiffs, about the true safety, roadworthiness, and
22

23   value of the Class Vehicles.

24          150.    Plaintiffs and Class members have suffered ascertainable loss and actual damages
25   as a direct and proximate result of Defendants’ concealment of and failure to disclose material
26
     information. Plaintiffs and Class members who purchased or leased Class Vehicles would not

     COMPLAINT—CLASS ACTION                                               KELLER ROHRBACK L.L.P.
     (Case No. 2:19-cv-318) - 40                                              1201 Third Avenue, Suite 3200
                                                                                 Seattle, W A 98101 -3052
                                                                             TELEPHONE: (206) 623-1900
                                                                              FACSIMILE: (206) 623-3384
                 Case 2:19-cv-00318-JLR Document 1 Filed 03/04/19 Page 44 of 49



 1   have done so at all, or would have paid significantly less for them, if their true nature was
 2   known.
 3
              151.   Meanwhile, Defendants had an ongoing duty to all of their customers to refrain
 4
     from unfair and deceptive practices under the Washington CPA in the course of their business.
 5
              152.   Defendants’ violations present a continuing risk to Plaintiffs as well as to the
 6

 7   general public. Defendants’ unlawful acts and practices complained of herein affect the public

 8   interest.

 9            153.   Pursuant to Wash. Rev. Code § 19.86.090, Plaintiff and the Washington Class
10   seek an order enjoining Defendants’ unfair and/or deceptive acts or practices, damages, punitive
11
     damages, and attorneys’ fees, costs, and any other just and proper relief available under the
12
     Washington CPA. Because Defendants’ actions were willful and knowing, Plaintiff’s damages
13
     should be trebled. Id.
14

15                                       COUNT VIII
                 BREACH OF THE IMPLIED WARRANTY OF MERCHANTABILITY
16                     (Wash. Rev. Code Ann. §§ 62A.2-314 and 62A.2A-212)

17            154.   Plaintiffs incorporate by reference each preceding paragraph as though fully set
18   forth herein.
19
              155.   Plaintiff Short brings this Count on behalf of herself and the Washington State
20
     Class against all Defendants.
21
              156.   Defendants are and were at all relevant times “merchants” with respect to motor
22

23   vehicles under Wash. Rev. Code § 62A.2-104(1) and 62A.2A-103(1)(t), and “sellers” of motor

24   vehicles under § 2.103(a)(4).

25            157.   With respect to leases, Defendants are and were at all relevant times “lessors” of
26   motor vehicles under Wash. Rev. Code § 62A.2A-103(1)(p).

     COMPLAINT—CLASS ACTION                                               KELLER ROHRBACK L.L.P.
     (Case No. 2:19-cv-318) - 41                                             1201 Third Avenue, Suite 3200
                                                                                Seattle, W A 98101 -3052
                                                                             TELEPHONE: (206) 623-1900
                                                                              FACSIMILE: (206) 623-3384
              Case 2:19-cv-00318-JLR Document 1 Filed 03/04/19 Page 45 of 49



 1          158.       The Class Vehicles are and were at all relevant times “goods” within the meaning
 2   of Wash. Rev. Code §§ 62A.2-105(1) and 62A.2A-103(1)(h).
 3
            159.       A warranty that the Class Vehicles were in merchantable condition and fit for the
 4
     ordinary purpose for which vehicles are used is implied by law pursuant to Wash. Rev. Code §§
 5
     62A.2-314 and 62A.2A-212.
 6

 7          160.       Defendants sold and/or leased Class Vehicles that were not in merchantable

 8   condition and/or fit for their ordinary purpose in violation of the implied warranty. The vehicles

 9   were not in merchantable condition because they were not in merchantable condition or fit for
10   the ordinary purpose for which they were sold—namely, providing safe and reliable
11
     transportation.
12
            161.       Defendants’ breach of the implied warranty of merchantability caused damage to
13
     the Plaintiff and Washington State Class members who purchased or leased the defective
14

15   vehicles. The amount of damages due will be proven at trial.

16                                              COUNT IX
                                     WASHINGTON “LEMON LAW”
17                               (Wash. Rev. Code Ann. § 19.118.005, et seq.)
18          162.       Plaintiffs incorporate by reference each preceding paragraph as though fully set
19
     forth herein.
20
            163.       Plaintiff Short brings this Count on behalf of herself and the Washington State
21
     Class against all Defendants.
22

23          164.       Plaintiff and the Washington Class own or lease “new motor vehicles” within the

24   meaning of Wash. Rev. Code § 19.118.021(12), because these vehicles are self-propelled

25   primarily designed for the transportation of persons or property over the public highways and
26   were originally purchased or leased at retail from a new motor vehicle dealer or leasing company

     COMPLAINT—CLASS ACTION                                               KELLER ROHRBACK L.L.P.
     (Case No. 2:19-cv-318) - 42                                              1201 Third Avenue, Suite 3200
                                                                                 Seattle, W A 98101 -3052
                                                                             TELEPHONE: (206) 623-1900
                                                                              FACSIMILE: (206) 623-3384
                Case 2:19-cv-00318-JLR Document 1 Filed 03/04/19 Page 46 of 49



 1   in Washington. These vehicles do not include vehicles purchased or leased by a business as part
 2   of a fleet of ten or more vehicles at one time or under a single purchase or lease agreement or
 3
     those portions of a motor home designated, used, or maintained primarily as a mobile dwelling,
 4
     office, or commercial space.
 5
            165.    Defendants are “manufacturer[s]” of the Class Vehicles within the meaning of
 6

 7   Wash. Rev. Code § 19.118.021(8) because they are in the business of constructing or assembling

 8   new motor vehicles or are engaged in the business of importing new motor vehicles into the

 9   United States for the purpose of selling or distributing new motor vehicles to new motor vehicle
10   dealers.
11
            166.    Plaintiff and the Washington Class are “consumers” within the meaning of Wash.
12
     Rev. Code § 19.118.021(4) because they entered into an agreement or contract for the transfer,
13
     lease, or purchase of a new motor vehicle, other than for purposes of resale or sublease, during
14

15   the eligibility period as defined by Wash. Rev. Code § 19.118.021(6).

16          167.    The Class Vehicles did not conform to their implied or express warranties as

17   defined by Wash. Rev. Code § 19.118.021(22), during the “eligibility period,” defined by Wash.
18
     Rev. Code § 19.118.021(6), or the coverage period under the applicable written warranty,
19
     because they contained dangerous inherent defects. These defects substantially impaired the use,
20
     market value, and/or safety of the Class Vehicles.
21
            168.    Defendants had actual knowledge of the conformities during warranty periods.
22

23   But the nonconformities continued to exist throughout this term, as they have not been fixed.

24   Plaintiff and class members are excused from notifying Defendants of the nonconformities
25   because they were already fully aware of the problem and any repair attempt is futile.
26

     COMPLAINT—CLASS ACTION                                             KELLER ROHRBACK L.L.P.
     (Case No. 2:19-cv-318) - 43                                             1201 Third Avenue, Suite 3200
                                                                                Seattle, W A 98101 -3052
                                                                           TELEPHONE: (206) 623-1900
                                                                            FACSIMILE: (206) 623-3384
                Case 2:19-cv-00318-JLR Document 1 Filed 03/04/19 Page 47 of 49



 1          169.    Defendants have had a reasonable opportunity to cure the nonconformities
 2   because of their actual knowledge of, creation of, and attempt to conceal the nonconformities,
 3
     but have not done so as required under Wash. Rev. Code § 19.118.031.
 4
            170.    For vehicles purchased, Plaintiff and the Washington Class demand a full refund
 5
     of the contract price, all collateral charges, and incidental costs. Wash. Rev. Code §
 6

 7   19.118.041(1)(b). For vehicles leased, Plaintiff and the Washington Class demand all payments

 8   made under the lease including but not limited to all lease payments, trade-in value or inception

 9   payment, security deposit, and all collateral charges and incidental costs. The Plaintiff and the
10   Washington Class also ask to be relieved of any future obligation to the lessor or lienholder. Id.
11
     Plaintiff and the Washington Class reject an offer of replacement and will retain their vehicles
12
     until payment is tendered.
13
                                      VIII. PRAYER FOR RELIEF
14
            WHEREFORE, Plaintiffs, individually and on behalf of the members of the Nationwide
15

16   Class and State Classes, respectfully request that the Court grant certification of the proposed

17   Nationwide Class and State Classes, including the appointment of Plaintiffs as named
18   representatives thereof, the appointment of the undersigned as Class Counsel, and the
19
     designation of any appropriate issue classes and/or subclasses, under the applicable provisions of
20
     Fed. R. Civ. P. 23, and that the Court enter judgment in their favor and against Defendants, as
21
     follows:
22

23          A.      A declaration that any applicable statutes of limitations are tolled due to the

24   fraudulent concealment alleged in this complaint, and that Defendants are estopped from relying

25   on any statutes of limitation in defense;
26

     COMPLAINT—CLASS ACTION                                              KELLER ROHRBACK L.L.P.
     (Case No. 2:19-cv-318) - 44                                             1201 Third Avenue, Suite 3200
                                                                                Seattle, W A 98101 -3052
                                                                             TELEPHONE: (206) 623-1900
                                                                              FACSIMILE: (206) 623-3384
                  Case 2:19-cv-00318-JLR Document 1 Filed 03/04/19 Page 48 of 49



 1           B.       An order enjoining Defendants from continuing the unlawful, unfair, and
 2   fraudulent business practices alleged herein;
 3
             C.       Appropriate injunctive and equitable relief requiring Defendants to repair and/or
 4
     buy back all Class Vehicles, and to fully reimburse and make whole all Class members for all
 5
     costs and economic losses associated therewith;
 6

 7           D.       Damages, including actual, compensatory, restitution, incidental, consequential,

 8   costs, multiple or punitive under applicable law, and disgorgement in an amount to be

 9   determined at trial;
10           E.       A determination that Defendants are financially responsible for all Class notice
11
     and administration of Class relief;
12
             F.       An order requiring Defendants to pay both pre- and post-judgment interest on any
13
     amounts awarded;
14

15           G.       An award of costs and attorneys’ fees;

16           H.       Leave to amend this Complaint to conform to the evidence produced in discovery

17   and at trial; and
18
             I.       Such other or further relief as the Court may deem appropriate, just, and
19
     equitable.
20
                                   IX.     DEMAND FOR JURY TRIAL
21
             Plaintiffs hereby demand a jury trial for all claims so triable.
22

23

24            DATED this day of March, 2019.

25

26

     COMPLAINT—CLASS ACTION                                                KELLER ROHRBACK L.L.P.
     (Case No. 2:19-cv-318) - 45                                                1201 Third Avenue, Suite 3200
                                                                                   Seattle, W A 98101 -3052
                                                                                TELEPHONE: (206) 623-1900
                                                                                 FACSIMILE: (206) 623-3384
             Case 2:19-cv-00318-JLR Document 1 Filed 03/04/19 Page 49 of 49



 1    StandardSig                        KELLER ROHRBACK L.L.P.
 2

 3                                       By s/ Lynn Lincoln Sarko
                                         By s/ Gretchen Freeman Cappio
 4                                       By s/ Ryan McDevitt
 5                                           Lynn Lincoln Sarko #16569
                                             Gretchen Freeman Cappio #29576
 6                                           Ryan McDevitt #43305
                                             1201 Third Avenue, Suite 3200
 7                                           Seattle, WA 98101-3052
                                             (206) 623-1900
 8                                           Fax (206) 623-3384
                                             lsarko@kellerrohrback.com
 9                                           gcappio@kellerrohrback.com
                                             rmcdevitt@kellerrohrback.com
10
                                             Attorneys for Plaintiffs
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     COMPLAINT—CLASS ACTION                                  KELLER ROHRBACK L.L.P.
     (Case No. 2:19-cv-318) - 46                                 1201 Third Avenue, Suite 3200
                                                                    Seattle, W A 98101 -3052
                                                                TELEPHONE: (206) 623-1900
                                                                 FACSIMILE: (206) 623-3384
